Name: Council Regulation (EU) NoÃ 23/2010 of 14Ã January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) NoÃ 1359/2008, (EC) NoÃ 754/2009, (EC) NoÃ 1226/2009 andÃ (EC) NoÃ 1287/2009
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  environmental policy;  international law
 Date Published: nan

 26.1.2010 EN Official Journal of the European Union L 21/1 COUNCIL REGULATION (EU) No 23/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (1), and in particular Article 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) According to Article 43(3) of the Treaty, the Council, on a proposal from the Commission, shall adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2) requires the Council to establish measures governing access to waters and resources and the sustainable pursuit of fishing activities, taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation (EC) No 2371/2002. Moreover, in order for the fishing opportunities to be optimal and applied in an effective way, certain conditions essential to and functionally linked to them should be fixed. (4) The TACs should be established on the basis of the available scientific advice and by taking into account the biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors. In this regard, it is necessary to take account of the opinions expressed during the consultation of stakeholders, in particular at the meeting on 23 July 2009 with the Advisory Committee for Fisheries and Aquaculture, the concerned Regional Advisory Councils and Member States and on 29 September 2009 with the Advisory Committee for Fisheries and Aquaculture and the concerned Regional Advisory Councils. (5) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of hake, of Norway lobster, of sole in the Bay of Biscay, the Western Channel and the North Sea, of plaice in the North Sea, of herring to the west of Scotland and of cod in the Kattegat, North Sea, Skagerrak, eastern Channel, to the west of Scotland and in the Irish Sea should be established in accordance with the rules laid down in Council Regulation (EC) No 811/2004 of 21 April 2004 establishing measures for the recovery of the Northern hake stock (3), Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian Peninsula (4), Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (5), Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (6), Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (7), Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (8), Regulation (EC) No 1342/2008 and Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (9) respectively. (6) In accordance with Article 2 of Regulation (EC) No 847/96, the stocks that are subject to the various measures referred to therein must be identified. (7) Fishing operations conducted solely for the purpose of scientific investigations should not be included in the scope of this Regulation, with the exception of the operations carried out by vessels participating in initiatives regarding fully documented fisheries. (8) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition to fish those species. (9) It is necessary to establish the maximum allowable effort ceilings for 2010 in accordance with Article 8 of Regulation (EC) No 2166/2005, Article 5 of Regulation (EC) No 509/2007, Article 9 of Regulation (EC) No 676/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (10). (10) It is necessary, following the advice from the ICES, to maintain and revise a system to manage the fishing effort on sandeel in EU waters of ICES zones IIa, IIIa and IV. (11) In the light of the most recent scientific advice from the ICES and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (12) Fishing opportunities should be used in accordance with the Union legislation on the subject, and in particular with Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (11), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (12), Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (13), Article 21 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (14), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (15), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (16), Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (17), Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (18), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (19), Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (20), Council Regulation (EC) No 2115/2005 of 20 December 2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation (21), Regulation (EC) No 2166/2005, Regulation (EC) No 388/2006, Council Regulation (EC) No 1966/2006 of 21 December 2006 on electronic recording and reporting of fishing activities and on means of remote sensing (22), Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (23), Regulation (EC) No 509/2007, Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (24), Regulation (EC) No 676/2007, Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (25), Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (26), Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (27), Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing (28), Regulation (EC) No 1300/2008, Regulation (EC) No 1342/2008, Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (recast) (29), Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (recast) (30), Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (recast) (31), Regulation (EC) No 302/2009 and Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (32). (13) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (33), the Faroe Islands (34) and Greenland (35), the Union has held consultations on fishing rights with those partners. The consultations with Greenland were concluded on 25 November 2009 with the establishment of the fishing opportunities available for 2010 for EU vessels in Greenland waters. The consultations with the Faroe Islands and Norway have not been finalised and the arrangements for 2010 with those partners are expected to be concluded early 2010. In order to avoid interruption of Union fishing activities whilst allowing for the necessary flexibility for the conclusion of those arrangements early 2010, it is appropriate for the Union to establish the fishing opportunities for stocks subject to those arrangements on a provisional basis awaiting their conclusion. (14) The Union is a contracting party to several fisheries organisations and participates in other organisations as a cooperating non-party. Moreover, by virtue of the 2003 Act of Accession fisheries agreements previously concluded by the Republic of Poland, such as the Convention on the Conservation and Management of Pollock resources in the central Bering Sea, are as from the date of accession of Poland to the European Union managed by the Union. Those fisheries organisations have recommended the introduction for 2010 of a number of measures, including fishing opportunities for EU vessels. Those fishing opportunities should be implemented by the Union. (15) The Inter-American Tropical Tuna Commission (IATTC) failed to adopt catch limitations for yellowfin tuna, bigeye tuna and skipjack tuna at its Annual Meeting in 2009, and although the Union is not a member of the IATTC, it is necessary to regulate the fishing opportunities for resource under the jurisdiction of the IATTC in order to ensure its sustainable management. (16) At its Annual Meeting in 2009, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted tables indicating the under-utilisation and over-utilisation of the fishing possibilities of the ICCAT contracting parties. In that context, ICCAT adopted a decision observing that during the year 2008, the Union had under-exploited its quota for Northern and Southern swordfish, bigeye tuna and Northern albacore. In order to respect the adjustments to the Union quotas established by the ICCAT, it is necessary for the distribution of the fishing opportunities arising from this under-utilisation to be carried out on the basis of the respective contribution of each Member State towards the under-utilisation without modifying the distribution key established in this Regulation concerning the annual allocation of TACs. At the same meeting the recovery plan for bluefin tuna was amended. ICCAT further adopted a recommendation on the conservation of bigeye thresher sharks. In order to contribute to the conservation of fish stocks it is necessary to implement those measures. (17) During the Third International Meeting, held in May 2007, for the creation of a Regional Fisheries Management Organisation (SPRFMO) in the high seas of the South Pacific, the participants adopted interim measures, including fishing opportunities, in order to regulate pelagic fishing activities as well as bottom fisheries in that area until the establishment of such RFMO. Those measures were revised during the Eighth International Meeting for the creation of that SPRFMO held in November 2009. According to the agreement reached by the participants, those interim measures are voluntary and are not legally binding under international law. It is nevertheless advisable, in the light of the related provisions of the United Nations Fish Stock Agreement, to incorporate those measures into Union law. (18) At its Annual Meeting in 2009, the South East Atlantic Fisheries Organisation (SEAFO) adopted catch limits for two additional fish stocks in the SEAFO Convention Area. It is necessary to implement those catch limits into Union law. (19) For continuity reasons, certain third-country fishing vessels should be allowed to fish in EU waters under certain conditions and subject to Regulation (EC) No 1006/2008 and its implementing provisions. (20) Within the context of establishing fishing opportunities and in accordance with Article 11 of Regulation (EC) No 1342/2008, the Council may, on the basis of information provided by Member States and assessed by the STECF, exclude certain groups of vessels from the effort regime established in that Regulation, provided that appropriate data is available on cod catches and discards of the vessels concerned, that the percentage of cod catches does not exceed 1,5 % of the total catches of the group of vessels and that the inclusion of the group in the effort regime would constitute an administrative burden disproportionate to its overall impact on cod stocks. Poland provided information on the cod catches by a group of vessels consisting of one vessel targeting saithe in the North Sea with bottom trawls of mesh size equal to or larger than 100 mm. The United Kingdom provided information on the cod catches of two groups of vessels using bottom trawls to the west of Scotland. On the basis of that information as assessed by STECF, it can be established that the cod catches, including discards, of those groups of vessels do not exceed 1,5 % of their total catches. Having moreover regard to control and monitoring measures in place ensuring the monitoring and control of the fishing activities of those groups of vessels and considering that the inclusion of these groups would constitute an administrative burden disproportionate to the overall impact of that inclusion on cod stocks, it is appropriate to exclude those groups of vessels from the application of Chapter III of Regulation (EC) No 1342/2008, thus allowing to establish the effort limits for the concerned Member States accordingly. (21) In accordance with Article 291 of the Treaty, the measures necessary for the fixing of the catch limits for certain short-lived stocks should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (36) for reasons of urgency, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation fixes the following fishing opportunities and the conditions functionally linked to the use of those fishing opportunities:  for the year 2010, fishing opportunities for certain fish stocks and groups of fish stocks, and  for the year 2011, certain effort limitations, and, for the periods set out in Section 2 of Chapter III of Title II and in Annexes IE and V, fishing opportunities for certain Antarctic stocks. 2. This Regulation also fixes provisional fishing opportunities for certain fish stocks or groups of fish stocks subject to the bilateral fisheries agreements with Norway and the Faroe Islands, pending the consultations on the arrangements for 2010. Article 2 Scope 1. If not otherwise provided for, this Regulation shall apply to: (a) EU vessels; and (b) fishing vessels flying the flag of, and registered in, third countries (third-country vessels) in EU waters. 2. By way of derogation from paragraph 1, this Regulation, except footnote 1 to the table set out in Part B of Annex V, shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State whose flag the vessel concerned is flying and of which the Commission and the Member States in whose waters the research is carried out have been informed in advance. Member States conducting fishing operations for the purpose of scientific investigations shall inform the Commission, the Member States in whose waters the research is carried out, ICES and STECF of all catches from such fishing operations. 3. Paragraph 2 shall not apply to fishing operations by vessels participating in initiatives regarding fully documented fisheries where such fisheries benefit from additional quotas. Article 3 Definitions For the purposes of this Regulation, in addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, the following definitions shall apply: (a) EU vessels means fishing vessels defined in Article 3(d) of Regulation (EC) No 2371/2002; (b) EU waters means waters defined in Article 3(a) of Regulation (EC) No 2371/2002; (c) total allowable catches (TAC) means the quantity that can be taken and landed from each stock each year; (d) quota means a proportion of the TAC allocated to the Union, Member States or third countries; (e) international waters means waters falling outside the sovereignty or jurisdiction of any State; (f) mesh size means the mesh size as determined in accordance with Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (37).; (g) EU fishing fleet register means the register set up by the Commission in accordance with Article 15(3) of Regulation (EC) No 2371/2002; (h) fishing logbook means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009. Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are as defined in Regulation (EC) No 218/2009; (b) Skagerrak means the area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) Gulf of CÃ ¡diz means the area of ICES zone IXa east of longitude 7o 23' 48 ³ W; (e) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 216/2009; (f) NAFO (Northwest Atlantic Fisheries Organisation) zones are as defined in Regulation (EC) No 217/2009; (g) SEAFO (South East Atlantic Fisheries Organisation) Convention Area is as defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (38); (h) the ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is as defined in the International Convention for the Conservation of Atlantic Tunas (39); (i) CCAMLR (Convention on the Conservation of Antarctic Marine Living Resources) Convention Area is as defined in Regulation (EC) No 601/2004; (j) the IATTC (Inter American Tropical Tuna Convention) Convention Area is as defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (40); (k) the IOTC (Indian Ocean Tuna Commission) Area is as defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (41); (l) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area means the high seas area south of 10o N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (42), and west of the areas of fisheries jurisdictions of South American States; (m) the WCPFC (Western and Central Pacific Fisheries Convention) Convention Area is as defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (43). (n) high seas of the Bering Sea means the area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured. TITLE II FISHING OPPORTUNITIES FOR EU VESSELS CHAPTER I General provisions Article 5 Catch limits and allocations 1. The catch limits for EU vessels in EU waters or in certain non-EU waters and the allocation of such catch limits among Member States and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I. 2. EU vessels are hereby authorised to make catches, within the quota limits set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the conditions set out in Article 12 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 and its implementing provisions. 3. The Commission shall fix the catch limits for the fisheries on sandeel in EU waters of ICES zones IIa, IIIa and IV according to the rules laid down in point 6 of Annex IID. 4. The Commission shall fix catch limits for capelin in Greenland waters of ICES zones V and XIV available to the Union at 7,7 % of the capelin TAC as soon as the TAC has been established. 5. Catch limits for the stock of Norway pout in EU waters of ICES zones IIa, IIIa and IV and for the stock of sprat in EU waters of ICES zones IIa and IV may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2010. 6. As a consequence of a revision of the stock of Norway pout in accordance with paragraph 5, the catch limits for the stocks of whiting in EU waters of ICES zone IIa, IIIa and IV and for the stocks of haddock in EU waters of ICES zone IIa, III and IV may be revised by the Commission in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 to take into account industrial by-catches in the Norway pout fishery. 7. The Commission may fix the catch limits for the stock of anchovy in ICES zone VIII in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002 in the light of scientific information collected during the first half of 2010. Article 6 Prohibited species It shall be prohibited for EU vessels to fish for, to retain on board, to tranship and to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all EU and non-EU waters; (b) angel shark (Squatina squatina) in all EU waters; (c) common skate (Dipturus batis) in EU waters of ICES zones IIa, III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES zones VI, VII, VIII, IX and X, and (e) porbeagle (Lamna nasus) in international waters. Article 7 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 21(3) of Regulation (EEC) No 2847/93 or pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I of this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation to stocks subject to analytical TAC. Article 8 Fishing effort limits From 1 February 2010 to 31 January 2011, the fishing effort measures laid down in: (a) Annex IIA shall apply for the management of certain stocks in the Kattegat, the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zones IV, VIa, VIIa, VIId and EU waters of ICES zones IIa and Vb; (b) Annex IIB shall apply for the recovery of hake and Norway lobster in ICES zones VIIIc and IXa with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC shall apply for the management of the sole stock in ICES zone VIIe; (d) Annex IID shall apply for the management of sandeel stocks in EU waters of ICES zones IIa, IIIa and IV. Article 9 Catch and effort limits deep-sea fisheries 1. In addition to the catch limits laid down in Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (44), it shall be prohibited to catch and to retain on board, to tranship or to land any aggregate quantity of the deep-sea species and of Greenland halibut in excess of 100 kg in each sea trip, unless the vessel in question holds a deep-sea permit issued in accordance with Article 3 of Regulation (EC) No 2347/2002. 2. Member States shall ensure that fishing activities which lead to catches and retention on board of more than 10 tonnes each calendar year of deep-sea species and of Greenland halibut by vessels flying their flag and registered in their territory shall be subject to a deep-sea fishing permit. 3. Member States shall ensure that for 2010 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held and/or deep-sea species, as listed in Annexes I and II to Regulation (EC) No 2347/2002, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, were caught. Article 10 Conditions for landing catches and by-catches 1. Fish from stocks for which catch limits are established shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. 2. By way of derogation from paragraph 1, the following fish may be retained on board and landed even if a Member State has no quotas or the quotas or shares are exhausted: (a) species, other than herring and mackerel, where (i) they are caught mixed with other species with nets whose mesh size is less than 32 mm in accordance with Article 4 of Regulation (EC) No 850/98; and (ii) the catches are not sorted either on board or on landing; or (b) mackerel, where (i) they are caught mixed with horse mackerel or pilchard; (ii) they do not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board; and (iii) the catches are not sorted either on board or on landing. 3. All landings shall count against the quota or, if the Union quota has not been allocated between Member States by quotas, against the Union quota, except for catches made in accordance with paragraph 2. 4. The percentage of by-catches and their disposal shall be determined in accordance with Articles 4 and 11 of Regulation (EC) No 850/98. Article 11 Restrictions on the use of certain fishing opportunities During the period from 1 May to 31 July 2010 it shall be prohibited to fish for or retain on board any marine organisms other than herring, mackerel, pilchard/sardines, horse mackerel, sprat, blue whiting and argentines within the area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52o 27' N 12o 19' W 2 52o 40' N 12o 30' W 3 52o 47' N 12o 39,600' W 4 52o 47' N 12o 56' W 5 52o 13,5' N 13o 53,830' W 6 51o 22' N 14o 24' W 7 51o 22' N 14o 03' W 8 52o 10' N 13o 25' W 9 52o 32' N 13o 07,500' W 10 52o 43' N 12o 55' W 11 52o 43' N 12o 43' W 12 52o 38,800' N 12o 37' W 13 52o 27' N 12o 23' W 14 52o 27' N 12o 19' W Article 12 Unsorted landings in ICES zones IIIa, IV and VIId and EU waters of ICES zone IIa 1. When catch limits of a Member State for herring in ICES zones IIIa, IV and VIId and EU waters of ICES zone IIa are exhausted, vessels flying the flag of that Member State, registered in the Union and operating within the fisheries to which the relevant catch limitations apply shall be prohibited from landing catches which are unsorted and which contain herring. 2. Member States shall ensure that an adequate sampling programme is in place allowing an efficient monitoring of unsorted landings by species caught in ICES zones IIIa, IV and VIId and EU waters of ICES zone IIa. 3. Unsorted catches in ICES zones IIIa, IV and VIId and EU waters of ICES zone IIa shall be landed only at ports and landing locations where a sampling programme as referred to in paragraph 2 is in place. Article 13 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisation in third-country waters Article 14 Fishing authorisations 1. The maximum number of fishing authorisations for EU vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III on the basis of Article 20(5) of Regulation (EC) No 2371/2002, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Section 1 ICCAT convention Area Article 15 Limitations to the number of vessels authorised to fish for bluefin tuna The maximum number of the following vessels shall be limited as set out in Annex IV:  EU bait boats and trolling boats authorised to fish actively for bluefin tuna (Thunnus thynnus) between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic;  EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean;  EU vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm. Article 16 Additional conditions to the bluefin tuna quota allocated in Annex ID In addition to Article 7(2) of Regulation (EC) No 302/2009, purse-seine fishing for bluefin tuna shall be prohibited in the eastern Atlantic and Mediterranean during the period from 15 April to 15 May 2010. Article 17 Recreational and sport fisheries Member States shall allocate a specific quota of bluefin tuna for recreational and sport fisheries from their quotas allocated set out in Annex ID. Article 18 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the genus Alopias. Section 2 CCAMLR convention Area Article 19 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex V, Part A, shall be prohibited in the zones and during the periods set out in that Annex. 2. For new and exploratory fisheries, the catch and by-catch limits set out in Annex V, Part B, shall apply in the subareas set out in that Part. Article 20 Exploratory fisheries 1. Fishing vessels flying the flag of, and registered in a Member State that have been notified to CCAMLR in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 may participate in longline exploratory fisheries for Dissostichus spp. in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2 outside areas of national jurisdiction. 2. With regard to FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1 and 58.4.2 total catch and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Annex V, Part B. Fishing in any SSRU shall cease when the reported catch reaches the specified catch limit, and that SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1 and 58.4.2 shall be prohibited in depths less than 550 m. Article 21 Krill fishery during the 2010/2011 fishing season 1. Only those Member States which are Members of the CCAMLR Commission may fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2010/2011 fishing season. If such a Member State intends to fish for krill in the CCAMLR Convention Area, it shall notify the CCAMLR Secretariat and the Commission in accordance with Article 5a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2010: (a) of its intention to fish for krill, using the format laid down in Annex V, Part C; (b) of the net configuration form, using the format laid down in Annex V, Part D. 2. The notification referred to in paragraph 1 shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. Member States intending to fish for krill in the CCAMLR Convention Area shall only notify authorised vessels flying its flag at the time of the notification. 4. Member States shall be entitled to authorise participation in a krill fishery by a vessel other than those notified to CCAMLR in accordance with paragraphs 1, 2 and 3, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member State concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s) referred to in paragraph 2, including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on either of the CCAMLR IUU Vessel Lists to participate in krill fisheries. Article 22 Closure of all fisheries 1. Following notification by the CCAMLR Secretariat of the closure of a fishery due to the exhaustion of the TAC as set out in Annex IE, Member States shall ensure that all vessels flying their flag and fishing in the area, management area, subarea, division, SSRU or other management unit, subject to the closure notice, shall remove all their fishing gear from the water by the notified closure date and time. 2. On receipt of such notification by the vessel, no further longlines may be set within 24 hours of the notified date and time. If such notification is received less than 24 hours before the closure date and time, no further longlines may be set following receipt of that notification. 3. In the case of closure of the fishery referred to in paragraph 1, all vessels shall depart from the fishing area as soon as all fishing gear has been removed from the water. 4. Where a vessel is unable to remove all its fishing gear from the water by the notified closure date and time for reasons relating to: (a) the safety of the vessel and crew; (b) the limitations which may arise from adverse weather conditions; (c) sea-ice cover; or (d) the need to protect the Antarctic marine environment, the vessel shall notify its flag Member State of the situation. The Member States shall promptly notify the CCAMLR Secretariat and the Commission. The vessel shall nonetheless make all reasonable efforts to remove all its fishing gear from the water as soon as possible. 5. If paragraph 4 applies, Member States shall carry out an investigation of the vessels actions and, according to its domestic procedures, report the CCAMLR Secretariat and the Commission of its findings no later than before the next CCAMLR meeting. The final report shall assess whether the vessel made all reasonable efforts to remove all its fishing gear from the water: (a) by the notified closure date and time; and (b) as soon as possible after the notification referred to in paragraph 4. 6. Where a vessel does not depart from the closed area as soon as all fishing gear has been removed from the water, the flag Member State shall ensure that the CCAMLR Secretariat and the Commission are informed. Section 3 IOTC Area Article 23 Limitation of fishing capacity of vessels fishing in the IOTC Area 1. The maximum number of EU vessels fishing for tropical tunas in the IOTC Area and the corresponding capacity in gross tonnage (GT) shall be as set out in point 1 of Annex VI. 2. The maximum number of EU vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Area and the corresponding capacity in GT shall be as set out in point 2 of Annex VI. 3. Member States may change the number of vessels referred to in paragraphs 1 and 2 by gear type provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. No vessels featuring on the list of vessels engaged in illegal, unreported and unregulated fishing activities (IUU vessels) of any regional fisheries management organisation may be transferred. 5. In order to take into account the implementation of the development plans submitted to the IOTC, Member States may only increase the limitations of fishing capacity, as mentioned in this Article, within the limits set out in those development plans. Section 4 SPRFMO convention Area Article 24 Pelagic fisheries  capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of GT of vessels flying their flag and fishing for pelagic stocks in 2010 to the levels of total 78 610 GT in the SPRFMO Convention Area in such manner that sustainable exploitation of the pelagic fishery resources in South Pacific is ensured. Article 25 Pelagic fisheries - catch limits 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in the years 2007, 2008 or 2009, as referred to in Article 24, may fish for pelagic stocks in this Area in accordance with the catch limits set out in Annex IJ. 2. Member States shall notify the Commission on a monthly basis of the names and characteristics, including GT, of their vessels engaged in the fishery referred to in this Article. 3. For the purpose of monitoring the fishery referred to in this Article, Member States shall send to the Commission, for forwarding to the SPRFMO Interim Secretariat, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifteenth day of the following month. Article 26 Bottom fisheries Member States shall limit bottom fishing effort or catch in the SPRFMO Convention Area to the average annual levels over the period from 1 January 2002 to 31 December 2006 in terms of the number of fishing vessels and other parameters that reflect the level of catch, fishing effort and fishing capacity and to only those parts of the SPRFMO Convention Area where bottom fisheries has occurred during the previous fishing season. Section 5 IATTC convention Area Article 27 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) either from 29 July to 28 September 2010 or from 10 November 2010 to 18 January 2011 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2010 in the area defined by the following limits:  longitude 94 ° W,  longitude 110 ° W,  latitude 3 ° N,  latitude 5 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1(a) before 1 April 2010. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the defined area during the period selected. 3. Purse-seine vessels fishing for tuna in the IATTC Regulatory Area shall retain on board and then land all yellowfin, bigeye and skipjack tuna caught, except fish considered unfit for human consumption for reasons other than size. A single exception shall be the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Section 6 SEAFO convention Area Article 28 Measures for the protection of deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited: skates (Rajidae), spiny dogfish (Squalus acanthias), blurred smooth lanternshark (Etmopterus bigelowi), shorttail lanternshark (Etmopterus brachyurus), great lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), ghost catshark (Apristurus manis), velvet dogfish (Scymnodon squamulosus) and deep-sea sharks of super-order Selachimorpha. Section 7 WCPFC convention Area Article 29 Fishing effort limitations for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore Member States shall ensure that the total fishing effort for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares), skipjack tuna (Katsuwonus pelamis) and south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area is limited to the fishing effort provided for in fisheries partnership agreements between the Union and coastal States in the region. Article 30 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours on 1 July 2010 and 24:00 hours on 30 September 2010. During this period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than those connected with size; or (c) when a serious malfunction of freezer equipment occurs. Article 31 Limitations to the number of vessels authorised to fish swordfish The maximum number of EU vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as indicated in Annex VII. Section 8 Bering Sea Article 32 Prohibition to fish in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN EU WATERS Article 33 Catch limits Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in EU waters within the catch limits set out in Annex I and subject to the conditions provided for in Chapter III of Regulation (EC) No 1006/2008 and in this Title. Article 34 Fishing authorisations 1. The maximum number of fishing authorisations for third-country vessels fishing in EU waters is laid down in Annex VIII. 2. Fish from stocks for which catch limits are fixed shall not be retained on board or landed unless the catches have been taken by third-country vessels having a quota and that quota is not exhausted. Article 35 Prohibited species It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship and to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all EU waters; (b) angel shark (Squatina squatina) in all EU waters; (c) common skate (Dipturus batis) in EU waters of ICES zones IIa, III, IV, VI, VII, VIII, IX and X; and (d) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES zones VI, VII, VIII, IX and X. TITLE IV FINAL PROVISIONS Article 36 Amendment of Regulation (EC) No 1359/2008 In Part 2 of the Annex to Regulation (EC) No 1359/2008, the entry concerning roundnose grenadier in Community waters and waters not under the sovereignty or jurisdiction of third countries of ICES subarea III is replaced by the following: Species: Roundnose grenadier Coryphaenoides rupestris Zone: Community waters and waters not under the sovereignty or jurisdiction of third countries of III (45) (RNG/03-) Year 2009 2010 Denmark 804 804 Germany 5 5 Sweden 41 41 EC 850 850 Article 37 Amendment of Regulation (EC) No 754/2009 In Article 1 of Regulation (EC) No 754/2009, the following points are added: c) the group of vessels flying the flag of the United Kingdom, participating in the fishery indicated in the request from the United Kingdom dated 18 June 2009, targeting Norway lobster and using bottom trawls and seines of mesh size equal to or larger than 70 mm and less than 100 mm in the West of Scotland, in particular in the Minch (ICES statistical rectangles 42 E3, 42 E4, 43 E3, 43 E4, 44 E3, 44 E4, 45 E3); d) the group of vessels flying the flag of the United Kingdom, participating in the fishery indicated in the request from the United Kingdom dated 18 June 2009, targeting Norway lobster and using bottom trawls and seines of mesh size equal to or larger than 70 mm and less than 100 mm in the West of Scotland, in particular in the Firth of Clyde (ICES statistical rectangles 39 E5 and 40 E5); e) the group of vessels flying the flag of Poland, participating in the fishery indicated in the request from Poland dated 24 April 2009 as completed by correspondence dated 11 July 2009, targeting saithe and using bottom trawls of mesh size equal to or larger than 100 mm in the North Sea and EU waters of ICES zone IIa with full-time observer coverage.. Article 38 Amendment of Regulation (EC) No 1226/2009 Article 2 of Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (46) is replaced by the following: Article 2 Scope 1. This Regulation shall apply to Community fishing vessels ( Community vessels ) operating in the Baltic Sea. 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State whose flag the vessel concerned is flying and of which the Commission and the Member States in whose waters the research is carried out have been informed in advance. Member States conducting fishing operations for the purpose of scientific investigations shall inform the Commission, the Member States in whose waters the research is carried out, ICES and STECF of all catches from such fishing operations. 3. Paragraph 2 shall not apply to fishing operations by vessels participating in initiatives regarding fully documented fisheries where such fisheries benefit from additional quotas. Article 39 Amendment of Regulation (EC) No 1287/2009 Article 2 of Council Regulation (EC) No 1287/2009 of 27 November 2009 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2010 (47) is replaced by the following: Article 2 Scope 1. This Regulation shall apply to Community fishing vessels ( Community vessels ) operating in the Black Sea. 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State whose flag the vessel concerned is flying and of which the Commission and the Member States in whose waters the research is carried out have been informed in advance. Member States conducting fishing operations for the purpose of scientific investigations shall inform the Commission, the Member States in whose waters the research is carried out, ICES and STECF of all catches from such fishing operations. 3. Paragraph 2 shall not apply to fishing operations by vessels participating in initiatives regarding fully documented fisheries where such fisheries benefit from additional quota. Article 40 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Where the fishing opportunities for the CCAMLR Convention Area are set for periods starting before 1 January 2010, Section 2 of Chapter III of Title II and Annexes IE and V shall apply with effect from the beginning of the respective periods of application of those fishing opportunities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2010. For the Council The President M. A. MORATINOS (1) OJ L 348, 24.12.2008, p. 20. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 150, 30.4.2004, p. 1. (4) OJ L 345, 28.12.2005, p. 5. (5) OJ L 65, 7.3.2006, p. 1. (6) OJ L 122, 11.5.2007, p. 7. (7) OJ L 157, 19.6.2007, p. 1. (8) OJ L 344, 20.12.2008, p. 6. (9) OJ L 96, 15.4.2009, p. 1. (10) OJ L 214, 19.8.2009, p. 16. (11) OJ L 276, 10.10.1983, p. 1. (12) OJ L 274, 25.9.1986, p. 1. (13) OJ L 132, 21.5.1987, p. 9. (14) OJ L 261, 20.10.1993, p. 1. (15) OJ L 171, 6.7.1994, p. 7. (16) OJ L 125, 27.4.1998, p. 1. (17) OJ L 351, 28.12.2002, p. 6. (18) OJ L 289, 7.11.2003, p. 1. (19) OJ L 333, 20.12.2003, p. 17. (20) OJ L 97, 1.4.2004, p. 16. (21) OJ L 340, 23.12.2005, p. 3. (22) OJ L 409, 30.12.2006, p. 1. (23) OJ L 36, 8.2.2007, p. 6. (24) OJ L 123, 12.5.2007, p. 3. (25) OJ L 318, 5.12.2007, p. 1. (26) OJ L 286, 29.10.2008, p. 1. (27) OJ L 286, 29.10.2008, p. 33. (28) OJ L 295, 4.11.2008, p. 3. (29) OJ L 87, 31.3.2009, p. 1. (30) OJ L 87, 31.3.2009, p. 42. (31) OJ L 87, 31.3.2009, p. 70. (32) OJ L 343, 22.12.2009, p. 1. (33) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (34) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (35) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 172, 30.6.2007, p. 9). (36) OJ L 184, 17.7.1999, p. 23. (37) OJ L 151, 11.6.2008, p. 5. (38) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (39) The European Community acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (40) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (41) The European Community acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (42) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (43) The European Community acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (44) OJ L 352, 31.12.2008, p. 1. (45) No directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa pending consultations between the European Union and Norway. (46) OJ L 330, 16.12.2009, p. 1. (47) OJ L 347, 24.12.2009, p. 1. ANNEX I CATCH LIMITS APPLICABLE TO EU VESSELS IN AREAS WHERE CATCH LIMITS EXIST AND FOR THIRD-COUNTRY VESSELS IN EU WATERS, BY SPECIES AND BY AREA (iN TONNES LIVE WEIGHT, EXCEPT WHERE OTHERWISE SPECIFIED) All catch limits set out in this Annex shall be considered as quotas for the purposes of Article 5 of this Regulation and shall therefore be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 thereof. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon (Geryon) quinquedens CRR Deep sea red crab Champsocephalus gunnari ANI Antarctic icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis RJB Common skate Dissostichus eleginoides TOP Patagonian toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja circularis RJI Sandy ray Leucoraja fullonica RJF Shagreen ray Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Raja brachyura RJH Blonde ray Raja clavata RJC Thornback ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJA Undulate ray Rajiformes - Rajidae SRX-RAJ Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Rostroraja alba RJA White skate Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Soleidae. SOX Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following table of correspondences of common names and Latin names is given exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common skate RJB Dipturus batis Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Dab DAB Limanda limanda Deep sea red crab CRR Chaceon (Geryon) quinquedens Flatfish FLX Pleuronectiformes Flounder FLE Platichthys flesus Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Leucoraja circularis Shagreen ray RJF Leucoraja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX-RAJ Rajiformes - Rajidae Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOX Soleidae Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJA Raja undulata White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Rostroraja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA Skagerrak, Kattegat, ICES zones I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF, French Guyana waters Species: Sandeel Ammodytes spp. Zone: Norwegian waters of IV (SAN/04-N.) Denmark 0 (1) United Kingdom 0 (1) EU 0 (1) TAC Not relevant Species: Sandeel Ammodytes spp. Zone: EU waters of IIa, IIIa and IV (2) (SAN/2A3A4.) Denmark 108 834 (2) United Kingdom 2 379 (2) Germany 166 (2) Sweden 3 996 (2) EU 115 375 (2) TAC 200 000 Species: Greater silver smelt Argentina silus Zone: EU and international waters of I and II (ARU/1/2.) Germany 30 France 10 The Netherlands 24 United Kingdom 48 EU 112 TAC 112 Species: Greater silver smelt Argentina silus Zone: EU waters of III and IV (ARU/3/4.) Denmark 1 134 Germany 11 France 8 Ireland 8 The Netherlands 53 Sweden 44 United Kingdom 20 EU 1 278 TAC 1 278 Species: Greater silver smelt Argentina silus Zone: EU and international waters of V, VI and VII (ARU/567.) Germany 389 France 8 Ireland 360 The Netherlands 4 057 United Kingdom 285 EU 5 099 TAC 5 099 Species: Tusk Brosme brosme Zone: EU and international waters of I, II and XIV (USK/1214EI.) Germany 6 (3) France 6 (3) United Kingdom 6 (3) Others 3 (3) EU 21 (3) TAC 21 Species: Tusk Brosme brosme Zone: EU waters of III (USK/03-C.) Denmark 12 Sweden 6 Germany 6 EU 24 TAC 24 Species: Tusk Brosme brosme Zone: EU waters of IV (USK/04-C.) Denmark 53 Germany 16 France 37 Sweden 5 United Kingdom 80 Others 5 (4) EU 196 TAC 196 Species: Tusk Brosme brosme Zone: EU and international waters of V, VI and VII (USK/567EI.) Germany 4 (6) Spain 14 (6) France 165 (6) Ireland 16 (6) United Kingdom 80 (6) Others 4 (5) (6) EU 283 (6) TAC 3 217 Species: Tusk Brosme brosme Zone: Norwegian waters of IV (USK/04-N.) Belgium 0 (7) Denmark 0 (7) Germany 0 (7) France 0 (7) The Netherlands 0 (7) United Kingdom 0 (7) EU 0 (7) TAC Not relevant Species: Herring (8) Clupea harengus Zone: IIIa (HER/03A.) Denmark 10 147 (9) Germany 163 (9) Sweden 10 614 (9) EU 20 924 (9) TAC Not established Species: Herring (10) Clupea harengus Zone: EU waters of IV north of 53 ° 30' N (HER/04A.), (HER/04B.) Denmark 15 259 (11) Germany 9 595 (11) France 6 547 (11) The Netherlands 14 637 (11) Sweden 1 131 (11) United Kingdom 16 429 (11) EU 63 598 (11) TAC Not relevant Species: Herring Clupea harengus Zone: Norwegian waters south of 62 ° N (HER/04-N.) Sweden 0 (12) (13) EU 0 (13) TAC Not relevant (13) Species: Herring (14) Clupea harengus Zone: By-catches in IIIa (HER/03A-BC) Denmark 4 652 (15) Germany 42 (15) Sweden 748 (15) EU 5 442 (15) TAC Not established Species: Herring (16) Clupea harengus Zone: By-catches in EU waters of IIa and IV; VIId (HER/2A47DX) Belgium 51 (17) Denmark 9 948 (17) Germany 51 (17) France 51 (17) The Netherlands 51 (17) Sweden 49 (17) United Kingdom 189 (17) EU 10 390 (17) TAC Not established Species: Herring (18) Clupea harengus Zone: VIId; IVc (19) (HER/4CXB7D) Belgium 4 615 (20) (21) Denmark 218 (20) (21) Germany 137 (20) (21) France 3 550 (20) (21) The Netherlands 5 557 (20) (21) United Kingdom 1 242 (20) (21) EU 15 319 (21) TAC Not established Species: Herring Clupea harengus Zone: EU and international waters of Vb, VIb and VIaN (22) (HER/5B6ANB) Germany 1 533 (23) France 290 (23) Ireland 2 072 (23) The Netherlands 1 533 (23) United Kingdom 8 287 (23) EU 13 715 (23) TAC 24 420 Species: Herring Clupea harengus Zone: VIIb, VIIc; VIaS (24) (HER/6AS7BC) Ireland 6 774 The Netherlands 677 EU 7 451 TAC 7 451 Species: Herring Clupea harengus Zone: VI Clyde (25) (HER/06ACL.) United Kingdom 720 EU 720 TAC 720 Species: Herring Clupea harengus Zone: VIIa (26) (HER/07A/MM) Ireland 1 250 United Kingdom 3 550 EU 4 800 TAC 4 800 Species: Herring Clupea harengus Zone: VIIe and VIIf (HER/7EF.) France 500 United Kingdom 500 EU 1 000 TAC 1 000 Species: Herring Clupea harengus Zone: VIIg (27), VIIh (27), VIIj (27) and VIIk (27) (HER/7G-K.) Germany 113 France 627 Ireland 8 770 The Netherlands 627 United Kingdom 13 EU 10 150 TAC 10 150 Species: Anchovy Engraulis encrasicolus Zone: VIII (ANE/08.) Spain 6 300 France 700 EU 7 000 TAC 7 000 Species: Anchovy Engraulis encrasicolus Zone: IX and X; EU waters of CECAF 34.1.1 (ANE/9/3411) Spain 3 826 Portugal 4 174 EU 8 000 TAC 8 000 Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 7 (28) (29) Denmark 2 140 (28) (29) Germany 54 (28) (29) The Netherlands 13 (28) (29) Sweden 374 (28) (29) EU 2 588 (29) TAC Not established Species: Cod Gadus morhua Zone: Kattegat (COD/03AS.) Denmark 234 Germany 5 Sweden 140 EU 379 TAC 379 Species: Cod Gadus morhua Zone: EU waters of IIa and IV; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 553 (30) (31) Denmark 3 178 (30) (31) Germany 2 015 (30) (31) France 683 (30) (31) The Netherlands 1 796 (30) (31) Sweden 21 (30) (31) United Kingdom 7 290 (30) (31) EU 15 536 (30) (31) TAC Not established Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 0 (32) (33) EU 0 (33) TAC Not relevant Species: Cod Gadus morhua Zone: VIb; EU and international waters of Vb west of 12 ° 00' W and of XII and XIV (COD/561214) Belgium 0 Germany 1 France 13 Ireland 18 United Kingdom 48 EU 80 TAC 80 Species: Cod Gadus morhua Zone: VIa; EU and international waters of Vb east of 12 ° 00' W (COD/5B6A-C) Belgium 0 Germany 4 France 38 Ireland 53 United Kingdom 145 EU 240 TAC 240 Species: Cod Gadus morhua Zone: VIIa (COD/07A.) Belgium 9 France 25 Ireland 444 The Netherlands 2 United Kingdom 194 EU 674 TAC 674 Species: Cod Gadus morhua Zone: VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 (COD/7XAD34) Belgium 167 France 2 735 Ireland 825 The Netherlands 1 United Kingdom 295 EU 4 023 TAC 4 023 Species: Cod Gadus morhua Zone: VIId (COD/07D.) Belgium 47 (34) (35) France 916 (34) (35) The Netherlands 27 (34) (35) United Kingdom 101 (34) (35) EU 1 091 (35) TAC Not established Species: Porbeagle Lamna nasus Zone: EU waters of III, IV, V, VI, VII, VIII, IX, X and XII (POR/3-12) Denmark 0 France 0 Germany 0 Ireland 0 Spain 0 United Kingdom 0 EU 0 TAC Not relevant Species: Megrims Lepidorhombus spp. Zone: EU waters of IIa and IV (LEZ/2AC4-C) Belgium 5 Denmark 5 Germany 5 France 29 The Netherlands 23 United Kingdom 1 690 EU 1 757 TAC 1 757 Species: Megrims Lepidorhombus spp. Zone: VI; EU and international waters of Vb; international waters of XII and XIV (LEZ/561 214) Spain 350 France 1 364 Ireland 399 United Kingdom 966 EU 3 079 TAC 3 079 Species: Megrims Lepidorhombus spp. Zone: VII (LEZ/07.) Belgium 494 Spain 5 490 France 6 663 Ireland 3 029 United Kingdom 2 624 EU 18 300 TAC 18 300 Species: Megrims Lepidorhombus spp. Zone: VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 1 176 France 949 EU 2 125 TAC 2 125 Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 188 France 59 Portugal 40 EU 1 287 TAC 1 287 Species: Dab and flounder Limanda limanda and Platichthys flesus Zone: EU waters of IIa and IV (D/F/2AC4-C) Belgium 513 Denmark 1 927 Germany 2 890 France 200 The Netherlands 11 654 Sweden 6 United Kingdom 1 620 EU 18 810 TAC 18 810 Species: Anglerfish Lophiidae Zone: EU waters of IIa and IV (ANF/2AC4-C) Belgium 401 (36) Denmark 884 (36) Germany 432 (36) France 82 (36) The Netherlands 303 (36) Sweden 10 (36) United Kingdom 9 233 (36) EU 11 345 (36) TAC 11 345 Species: Anglerfish Lophiidae Zone: Norwegian waters of IV (ANF/04-N.) Belgium 0 (37) Denmark 0 (37) Germany 0 (37) The Netherlands 0 (37) United Kingdom 0 (37) EU 0 (37) TAC Not relevant Species: Anglerfish Lophiidae Zone: VI; EU and international waters of Vb; international waters of XII and XIV (ANF/561214) Belgium 200 Germany 228 Spain 214 France 2 462 Ireland 557 The Netherlands 193 United Kingdom 1 713 EU 5 567 TAC 5 567 Species: Anglerfish Lophiidae Zone: VII (ANF/07.) Belgium 2 984 (38) Germany 333 (38) Spain 1 186 (38) France 19 149 (38) Ireland 2 447 (38) The Netherlands 386 (38) United Kingdom 5 807 (38) EU 32 292 (38) TAC 32 292 (38) Species: Anglerfish Lophiidae Zone: VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 387 France 7 721 EU 9 108 TAC 9 108 Species: Anglerfish Lophiidae Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (ANF/8C3411) Spain 1 247 France 1 Portugal 248 EU 1 496 TAC 1 496 Species: Haddock Melanogrammus aeglefinus Zone: IIIa, EU waters of IIIb, IIIc and IIId (HAD/3A/BCD) Belgium 7 (40) Denmark 1 213 (40) Germany 77 (40) The Netherlands 1 (40) Sweden 143 (40) EU 1 441 (39) (40) TAC Not established Species: Haddock Melanogrammus aeglefinus Zone: EU waters of IIa and IV (HAD/2AC4.) Belgium 225 (42) Denmark 1 549 (42) Germany 986 (42) France 1 718 (42) The Netherlands 169 (42) Sweden 109 (42) United Kingdom 16 485 (42) EU 21 241 (41) (42) TAC Not established Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 0 (43) (44) EU 0 (44) TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: EU and international waters VIb, XII and XIV (HAD/6B1214) Belgium 11 Germany 13 France 551 Ireland 393 United Kingdom 4 029 EU 4 997 TAC 4 997 Species: Haddock Melanogrammus aeglefinus Zone: EU and international waters of Vb and VIa (HAD/5BC6A.) Belgium 3 Germany 4 France 147 Ireland 438 United Kingdom 2 081 EU 2 673 TAC 2 673 Species: Haddock Melanogrammus aeglefinus Zone: VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 129 France 7 719 Ireland 2 573 United Kingdom 1 158 EU 11 579 TAC 11 579 Species: Haddock Melanogrammus aeglefinus Zone: VIIa (HAD/07A.) Belgium 23 France 103 Ireland 617 United Kingdom 681 EU 1 424 TAC 1 424 Species: Whiting Merlangius merlangus Zone: IIIa (WHG/03A.) Denmark 151 (46) The Netherlands 1 (46) Sweden 16 (46) EU 168 (45) (46) TAC Not established Species: Whiting Merlangius merlangus Zone: EU waters of IIa and IV (WHG/2AC4.) Belgium 250 (48) (49) Denmark 1 082 (48) (49) Germany 282 (48) (49) France 1 627 (48) (49) The Netherlands 626 (48) (49) Sweden 1 (48) (49) United Kingdom 4 317 (48) (49) EU 8 185 (47) (48) TAC Not established Species: Whiting Merlangius merlangus Zone: VI; EU and international waters of Vb; international waters of XII and XIV (WHG/561 214) Germany 3 France 53 Ireland 129 United Kingdom 246 EU 431 TAC 431 Species: Whiting Merlangius merlangus Zone: VIIa (WHG/07A.) Belgium 0 France 5 Ireland 91 The Netherlands 0 United Kingdom 61 EU 157 TAC 157 Species: Whiting Merlangius merlangus Zone: VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk (WHG/7X7A.) Belgium 133 France 8 180 Ireland 4 565 The Netherlands 66 United Kingdom 1 463 EU 14 407 TAC 14 407 Species: Whiting Merlangius merlangus Zone: VIII (WHG/08.) Spain 1 296 France 1 944 EU 3 240 TAC 3 240 Species: Whiting Merlangius merlangus Zone: IX and X; EU waters of CECAF 34.1.1 (WHG/9/3411) Portugal 588 EU 588 TAC 588 Species: Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 0 (50) (51) EU 0 (51) TAC Not relevant Species: Hake Merluccius merluccius Zone: IIIa; EU waters of IIIb, IIIc and IIId (HKE/3A/BCD) Denmark 1 531 Sweden 130 EU 1 661 TAC 1 661 (52) Species: Hake Merluccius merluccius Zone: EU waters of IIa and IV (HKE/2AC4-C) Belgium 28 Denmark 1 119 Germany 128 France 248 The Netherlands 64 United Kingdom 348 EU 1 935 TAC 1 935 (53) Species: Hake Merluccius merluccius Zone: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 284 (54) Spain 9 109 France 14 067 (54) Ireland 1 704 The Netherlands 183 (54) United Kingdom 5 553 (54) EU 30 900 TAC 30 900 (55) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 EU 4 004 Species: Hake Merluccius merluccius Zone: VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 9 (56) Spain 6 341 France 14 241 The Netherlands 18 (56) EU 20 609 TAC 20 609 (57) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 2 Spain 1 837 France 3 305 The Netherlands 6 EU 5 150 Species: Hake Merluccius merluccius Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (HKE/8C3411) Spain 5 952 France 571 Portugal 2 777 EU 9 300 TAC 9 300 Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of II and IV (WHB/4AB-N.) Denmark 0 (58) United Kingdom 0 (58) EU 0 (58) TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 7 349 (59) (60) (61) Germany 2 858 (59) (60) (61) Spain 6 231 (59) (60) (61) France 5 115 (59) (60) (61) Ireland 5 691 (59) (60) (61) The Netherlands 8 962 (59) (60) (61) Portugal 579 (59) (60) (61) Sweden 1 818 (59) (60) (61) United Kingdom 9 535 (59) (60) (61) EU 48 138 (59) (60) (61) TAC 540 000 Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3411) Spain 7 881 (62) Portugal 1 970 (62) EU 9 851 (62) (63) (64) TAC 540 000 Species: Blue whiting Micromesistius poutassou Zone: EU waters of II, IVa, V, VI north of 56 ° 30' N and VII west of 12 ° W (WHB/24A567) Norway 88 701 (65) (66) TAC 540 000 Species: Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone: EU waters of IIa and IV (L/W/2AC4-C) Belgium 353 Denmark 973 Germany 125 France 266 The Netherlands 810 Sweden 11 United Kingdom 3 983 EU 6 521 TAC 6 521 Species: Blue ling Molva dypterygia Zone: EU waters and international waters of VI, VII (BLI/67-) Germany 21 (68) Estonia 3 (68) Spain 67 (68) France 1 536 (68) Ireland 6 (68) Lithuania 1 (68) Poland 1 (68) United Kingdom 391 (68) Others 6 (67) (68) EU 2 032 (68) TAC 1 732 Species: Ling Molva molva Zone: EU and international waters of I and II (LIN/1/2.) Denmark 8 Germany 8 France 8 United Kingdom 8 Others 4 (69) EU 38 TAC 38 Species: Ling Molva molva Zone: IIIa; EU waters of IIIb, IIIc and IIId (LIN/03.) Belgium 7 (70) Denmark 51 Germany 7 (70) Sweden 20 United Kingdom 7 (70) EU 92 TAC 92 Species: Ling Molva molva Zone: EU waters of IV (LIN/04.) Belgium 16 Denmark 243 Germany 150 France 135 The Netherlands 5 Sweden 10 United Kingdom 1 869 EU 2 428 TAC 2 428 Species: Ling Molva molva Zone: EU and international waters of V (LIN/05.) Belgium 10 Denmark 6 Germany 6 France 6 United Kingdom 6 EU 34 TAC 34 Species: Ling Molva molva Zone: EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 26 (71) Denmark 5 (71) Germany 95 (71) Spain 1 930 (71) France 2 057 (71) Ireland 516 (71) Portugal 5 (71) United Kingdom 2 369 (71) EU 7 003 (71) TAC 14 164 Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 0 (72) Denmark 0 (72) Germany 0 (72) France 0 (72) The Netherlands 0 (72) United Kingdom 0 (72) EU 0 (72) TAC Not relevant Species: Norway lobster Nephrops norvegicus Zone: IIIa; EU waters of IIIb, IIIc and IIId (NEP/3A/BCD) Denmark 3 800 Germany 11 (73) Sweden 1 359 EU 5 170 TAC 5 170 Species: Norway lobster Nephrops norvegicus Zone: EU waters of IIa and IV (NEP/2AC4-C) Belgium 1 291 Denmark 1 291 Germany 19 France 38 The Netherlands 665 United Kingdom 21 384 EU 24 688 TAC 24 688 Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV (NEP/04-N.) Denmark 0 (74) Germany 0 (74) United Kingdom 0 (74) EU 0 (74) TAC Not relevant Species: Norway lobster Nephrops norvegicus Zone: VI; EU and international waters of Vb (NEP/5BC6.) Spain 33 France 130 Ireland 217 United Kingdom 15 677 EU 16 057 TAC 16 057 Species: Norway lobster Nephrops norvegicus Zone: VII (NEP/07.) Spain 1 346 France 5 455 Ireland 8 273 United Kingdom 7 358 EU 22 432 TAC 22 432 Species: Norway lobster Nephrops norvegicus Zone: VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 234 France 3 665 EU 3 899 TAC 3 899 Species: Norway lobster Nephrops norvegicus Zone: VIIIc (NEP/08C.) Spain 97 France 4 EU 101 TAC 101 Species: Norway lobster Nephrops norvegicus Zone: IX and X; EU waters of CECAF 34.1.1 (NEP/9/3411) Spain 84 Portugal 253 EU 337 TAC 337 Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 2 621 (75) Sweden 1 412 (75) EU 4 033 (75) TAC Not established Species: Northern prawn Pandalus borealis Zone: EU waters of IIa and IV (PRA/2AC4-C) Denmark 3 145 The Netherlands 29 Sweden 127 United Kingdom 932 EU 4 233 TAC 4 233 Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 0 (77) Sweden 0 (76) (77) EU 0 (77) TAC Not relevant Species: Penaeus shrimps Penaeus spp Zone: French Guyana waters (PEN/FGU.) France 4 108 (78) EU 4 108 (78) TAC 4 108 (78) Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 36 (79) Denmark 4 733 (79) Germany 24 (79) The Netherlands 910 (79) Sweden 253 (79) EU 5 956 (79) TAC Not established Species: Plaice Pleuronectes platessa Zone: Kattegat (PLE/03AS.) Denmark 1 353 (80) Germany 15 (80) Sweden 152 (80) EU 1 520 (80) TAC Not established Species: Plaice Pleuronectes platessa Zone: EU waters of IIa and IV; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 2 100 (81) Denmark 6 824 (81) Germany 1 968 (81) France 394 (81) The Netherlands 13 123 (81) United Kingdom 9 711 (81) EU 34 120 (81) TAC Not established Species: Plaice Pleuronectes platessa Zone: VI; EU and international waters of Vb; international waters of XII and XIV (PLE/561214) France 10 Ireland 280 United Kingdom 417 EU 707 TAC 707 Species: Plaice Pleuronectes platessa Zone: VIIa (PLE/07A.) Belgium 42 France 18 Ireland 1 063 The Netherlands 13 United Kingdom 491 EU 1 627 TAC 1 627 Species: Plaice Pleuronectes platessa Zone: VIIb and VIIc (PLE/7BC.) France 16 Ireland 64 EU 80 TAC 80 Species: Plaice Pleuronectes platessa Zone: VIId and VIIe (PLE/7DE.) Belgium 699 France 2 332 United Kingdom 1 243 EU 4 274 TAC 4 274 Species: Plaice Pleuronectes platessa Zone: VIIf and VIIg (PLE/7FG.) Belgium 67 France 120 Ireland 201 United Kingdom 63 EU 451 TAC 451 Species: Plaice Pleuronectes platessa Zone: VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 7 France 14 Ireland 156 The Netherlands 27 United Kingdom 14 EU 218 TAC 218 Species: Plaice Pleuronectes platessa Zone: VIII, IX and X; EU waters of CECAF 34.1.1 (PLE/8/3411) Spain 67 France 269 Portugal 67 EU 403 TAC 403 Species: Pollack Pollachius pollachius Zone: VI; EU and international waters of Vb; international waters of XII and XIV (POL/561214) Spain 6 France 194 Ireland 57 United Kingdom 148 EU 405 TAC 405 Species: Pollack Pollachius pollachius Zone: VII (POL/07.) Belgium 428 Spain 26 France 9 864 Ireland 1 051 United Kingdom 2 401 EU 13 770 TAC 13 770 Species: Pollack Pollachius pollachius Zone: VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 257 France 1 255 EU 1 512 TAC 1 512 Species: Pollack Pollachius pollachius Zone: VIIIc (POL/08C.) Spain 212 France 24 EU 236 TAC 236 Species: Pollack Pollachius pollachius Zone: IX and X; EU waters of CECAF 34.1.1 (POL/9/3411) Spain 278 Portugal 10 EU 288 TAC 288 Species: Saithe Pollachius virens Zone: IIIa; EU waters of IIa, IIIb, IIIc, IIId and IV (POK/2A34.) Belgium 29 (82) Denmark 3 394 (82) Germany 8 572 (82) France 20 172 (82) The Netherlands 86 (82) Sweden 466 (82) United Kingdom 6 572 (82) EU 39 291 (82) TAC Not established Species: Saithe Pollachius virens Zone: VI; EU and international waters of Vb; EU and international waters of XII and XIV (POK/561214) Germany 621 (83) France 6 163 (83) Ireland 206 (83) United Kingdom 1 503 (83) EU 8 493 (83) TAC Not established Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 ° N (POK/04-N.) Sweden 0 (84) (85) EU 0 (85) TAC Not relevant Species: Saithe Pollachius virens Zone: VII, VIII, IX and X; EU waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 France 1 428 Ireland 1 525 United Kingdom 452 EU 3 411 TAC 3 411 Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: EU waters of IIa and IV (T/B/2AC4-C) Belgium 347 Denmark 742 Germany 189 France 89 The Netherlands 2 633 Sweden 5 United Kingdom 732 EU 4 737 TAC 4 737 Species: Skates and rays Rajidae Zone: EU waters of IIa and IV (SRX/2AC4-C) Belgium 235 (86) (87) (88) Denmark 9 (86) (87) (88) Germany 12 (86) (87) (88) France 37 (86) (87) (88) The Netherlands 201 (86) (87) (88) United Kingdom 903 (86) (87) (88) EU 1 397 (86) (88) TAC 1 397 (88) Species: Skates and rays Rajidae Zone: EU waters of IIIa (SRX/03-C.) Denmark 45 (89) (90) Sweden 13 (89) (90) EU 58 (89) (90) TAC 58 (90) Species: Skates and rays Rajidae Zone: EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 1 209 (91) (92) (93) Estonia 7 (91) (92) (93) France 5 425 (91) (92) (93) Germany 16 (91) (92) (93) Ireland 1 747 (91) (92) (93) Lithuania 28 Netherlands 5 (91) (92) (93) Portugal 30 (91) (92) (93) Spain 1 460 (91) (92) (93) United Kingdom 3 460 (91) (92) (93) EU 13 387 (91) (92) (93) TAC 13 387 (92) Species: Skates and rays Rajidae Zone: EU waters of VIId (SRX/07D) Belgium 80 (94) (95) (96) France 670 (94) (95) (96) The Netherlands 4 (94) (95) (96) United Kingdom 133 (94) (95) (96) EU 887 (94) (95) (96) TAC 887 (95) Species: Skates and rays Rajidae Zone: EU waters of VIII and IX (SRX/89-C.) Belgium 11 (97) (98) France 2 070 (97) (98) Portugal 1 678 (97) (98) Spain 1 688 (97) (98) United Kingdom 12 (97) (98) EU 5 459 (97) (98) TAC 5 459 (98) Species: Greenland halibut Reinhardtius hippoglossoides Zone: EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 3 (99) Germany 5 (99) Estonia 3 (99) Spain 3 (99) France 45 (99) Ireland 3 (99) Lithuania 3 (99) Poland 3 (99) United Kingdom 176 (99) EU 244 (99) TAC 612 Species: Mackerel Scomber scombrus Zone: IIIa; EU waters of IIa, IIIb, IIIc, IIId and IV (MAC/2A34.) Belgium 324 (100) Denmark 8 537 (100) Germany 337 (100) France 1 019 (100) The Netherlands 1 026 (100) Sweden 3 049 (100) United Kingdom 951 (100) EU 15 243 (100) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa and IVbc (EU waters) (MAC/*3A4BC)(1) IVb (EU waters) (MAC/*04B.) (1) IVc (MAC/*04C.) (1) VI; international waters of IIa from 1 January to 31 March 2010 (MAC/*2A6.)(1) Denmark 2 684 2 613 France 319 The Netherlands 319 Sweden 254 7 United Kingdom 319 Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 12 884 (101) Spain 13 (101) Estonia 107 (101) France 8 590 (101) Ireland 42 947 (101) Latvia 79 (101) Lithuania 79 (101) The Netherlands 18 788 (101) Poland 907 (101) United Kingdom 118 101 (101) EU 202 495 (101) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone specified and only during the periods from 1 January to 15 February and 1 October to 31 December. EU waters of IVa (MAC/*04A-C) Germany 3 888 (1) France 2 592 (1) Ireland 12 960 (1) The Netherlands 5 670 (1) United Kingdom 35 639 (1) EC EU 60 749 (1) Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 26 577 (102) (103) France 176 (102) (103) Portugal 5 493 (102) (103) EU 32 246 (103) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 1 984 (2) France 13 (2) Portugal 410 (2) Species: Common sole Solea solea Zone: IIIa; EU waters of IIIb, IIIc and IIId (SOL/3A/BCD) Denmark 588 Germany 34 (104) The Netherlands 56 (104) Sweden 22 EU 700 TAC 700 (105) Species: Common sole Solea solea Zone: EU waters of II and IV (SOL/24.) Belgium 753 (106) Denmark 344 (106) Germany 603 (106) France 151 (106) The Netherlands 6 803 (106) United Kingdom 388 (106) EU 9 042 (106) TAC 14 100 Species: Common sole Solea solea Zone: VI; EU and international waters of Vb; international waters of XII and XIV (SOL/561214) Ireland 49 United Kingdom 12 EU 61 TAC 61 Species: Common sole Solea solea Zone: VIIa (SOL/07A.) Belgium 186 France 2 Ireland 73 The Netherlands 58 United Kingdom 83 EU 402 TAC 402 Species: Common sole Solea solea Zone: VIIb and VIIc (SOL/7BC.) France 10 Ireland 35 EU 45 TAC 45 Species: Common sole Solea solea Zone: VIId (SOL/07D.) Belgium 1 136 France 2 272 United Kingdom 811 EU 4 219 TAC 4 219 Species: Common sole Solea solea Zone: VIIe (SOL/07E.) Belgium 22 France 233 United Kingdom 363 EU 618 TAC 618 Species: Common sole Solea solea Zone: VIIf and VIIg (SOL/7FG.) Belgium 621 France 62 Ireland 31 United Kingdom 279 EU 993 TAC 993 Species: Common sole Solea solea Zone: VIIh, VIIj, and VIIk (SOL/7HJK.) Belgium 41 France 83 Ireland 225 The Netherlands 66 United Kingdom 83 EU 498 TAC 498 Species: Common sole Solea solea Zone: VIIIa and VIIIb (SOL/8AB.) Belgium 60 Spain 11 France 4 426 The Netherlands 332 EU 4 829 TAC 4 829 Species: Sole Soleidae Zone: VIIIc, VIIId, VIIIe, IX and X; EU waters of CECAF 34.1.1 (SOX/8CDE34) Spain 412 Portugal 682 EU 1 094 TAC 1 094 Species: Sprat Sprattus sprattus Zone: IIIa (SPR/03A.) Denmark 22 649 (107) Germany 47 (107) Sweden 8 569 (107) EU 31 265 (107) TAC Not established Species: Sprat Sprattus sprattus Zone: EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 118 (109) Denmark 88 513 (109) Germany 1 118 (109) France 1 118 (109) The Netherlands 1 118 (109) Sweden 1 330 (108) (109) United Kingdom 3 690 (109) EU 98 005 (109) TAC 170 000 (110) Species: Sprat Sprattus sprattus Zone: VIId and VIIe (SPR/7DE.) Belgium 28 Denmark 1 798 Germany 28 France 387 The Netherlands 387 United Kingdom 2 904 EU 5 532 TAC 5 532 Species: Spurdog/dogfish Squalus acanthias Zone: EU waters of IIIa (DGS/03A-C.) Denmark 0 (111) Sweden 0 (111) EU 0 (111) TAC 0 (111) Species: Spurdog/dogfish Squalus acanthias Zone: EU waters of IIa and IV (DGS/2AC4-C) Belgium 0 (112) Denmark 0 (112) Germany 0 (112) France 0 (112) The Netherlands 0 (112) Sweden 0 (112) United Kingdom 0 (112) EU 0 (112) TAC 0 (112) Species: Spurdog/dogfish Squalus acanthias Zone: EU and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (113) Germany 0 (113) Spain 0 (113) France 0 (113) Ireland 0 (113) The Netherlands 0 (113) Portugal 0 (113) United Kingdom 0 (113) EU 0 (113) TAC 0 (113) Species: Horse mackerel Trachurus spp. Zone: EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 33 (115) Denmark 14 350 (115) Germany 1 267 (114) (115) Spain 266 (115) France 1 190 (114) (115) Ireland 903 (115) The Netherlands 8 640 (114) (115) Portugal 30 (115) Sweden 49 (115) United Kingdom 3 415 (114) (115) EU 30 143 (115) TAC 47 454 Species: Horse mackerel Trachurus spp. Zone: EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2AX14-) Denmark 9 836 (116) (118) Germany 7 675 (116) (117) (118) Spain 10 468 (118) France 3 950 (116) (117) (118) Ireland 25 560 (116) (118) The Netherlands 30 794 (116) (117) (118) Portugal 1 008 (118) Sweden 439 (116) (118) United Kingdom 9 256 (116) (117) (118) EU 98 986 (118) TAC 159 881 Species: Horse mackerel Trachurus spp. Zone: VIIIc (JAX/08c.) Spain 22 676 (119) (120) France 393 (119) Portugal 2 241 (119) (120) EU 25 310 TAC 25 310 Species: Horse mackerel Trachurus spp. Zone: IX (JAX/09.) Spain 8 057 (121) (122) Portugal 23 085 (121) (122) EU 31 142 TAC 31 142 Species: Horse mackerel Trachurus spp. Zone: X; EU waters of CECAF (123) (JAX/X34PRT) Portugal 3 072 (124) EU 3 072 TAC 3 072 Species: Horse mackerel Trachurus spp. Zone: EU waters of CECAF (125) (JAX/341PRT) Portugal 1 229 (126) EU 1 229 TAC 1 229 Species: Horse mackerel Trachurus spp. Zone: EU waters of CECAF (127) (JAX/341SPN) Spain 1 229 EU 1 229 TAC 1 229 Species: Norway pout Trisopterus esmarkii Zone: IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 75 818 (129) Germany 14 (128) (129) The Netherlands 56 (128) (129) EU 75 888 (129) TAC Not established Species: Norway pout Trisopterus esmarkii Zone: Norwegian waters of IV (NOP/04-N.) Denmark 0 (130) (131) United Kingdom 0 (130) (131) EU 0 (130) (131) TAC Not relevant Species: Industrial fish Zone: Norwegian waters of IV (I/F/04-N.) Sweden 0 (132) (133) EU 0 (133) TAC Not relevant Species: Combined quota Zone: EU waters of Vb, VI and VII (R/G/5B67-C) EU Not relevant TAC Not relevant Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 0 (136) Denmark 0 (136) Germany 0 (136) France 0 (136) The Netherlands 0 (136) Sweden Not relevant (134) (136) United Kingdom 0 (136) EU 0 (135) (136) TAC Not relevant Species: Other species Zone: EU waters of IIa, IV and VIa north of 56 ° 30' N (OTH/2A46AN) EU Not relevant (137) TAC Not relevant (1) Provisional quota in accordance with Article 1(2). (2) Provisional quota in accordance with Article 1(2). (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) Provisional quota in accordance with Article 1(2). (7) Provisional quota in accordance with Article 1(2). (8) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (9) Provisional quota in accordance with Article 1(2). (10) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between divisions IVa and IVb. (11) Provisional quota in accordance with Article 1(2). (12) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (13) Provisional quota in accordance with Article 1(2). (14) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (15) Provisional quota in accordance with Article 1(2). (16) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (17) Provisional quota in accordance with Article 1(2). (18) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (19) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 ° 56' N, 1 ° 19,1' E) to latitude 51 ° 33' N and hence due west to a point on the coast of the United Kingdom. (20) Up to 50 % of this quota may be taken in EU waters of IVb. However, the use of this special condition must be notified in advance to the Commission (HER/*04B.). (21) Provisional quota in accordance with Article 1(2). (22) Reference is to the herring stock in VIa north of 56 ° 00' N and in that part of VIa which is situated east of 07 ° 00' W and north of 55 ° 00' N, excluding the Clyde. (23) Provisional quota in accordance with Article 1(2). (24) Reference is to the herring stock in VIa south of 56 ° 00' N and west of 07 ° 00' W. (25) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. (26) This zone is reduced by the area added to VIIg, VIIh, VIIj and VIIk bounded:  to the north by latitude 52 ° 30' N,  to the south by latitude 52 ° 00' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (27) This zone is increased by the area bounded:  to the north by latitude 52 ° 30' N,  to the south by latitude 52 ° 00' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (28) The use of this quota is subject to the conditions set out in point 1 of the Appendix to this Annex. (29) Provisional quota in accordance with Article 1(2). (30) The use of this quota is subject to the conditions set out in point 1 of the Appendix to this Annex. (31) Provisional quota in accordance with Article 1(2). (32) By-catches of haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (33) Provisional quota in accordance with Article 1(2). (34) The use of this quota is subject to the conditions set out in point 2 of the Appendix to this Annex. (35) Provisional quota in accordance with Article 1(2). (36) Of which up to 5 % may be fished in VI; EU and international waters of Vb; international waters of XII and XIV (ANF/*561214) (37) Provisional quota in accordance with Article 1(2). (38) Of which up to 5 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (39) Excluding an estimate of 172 tonnes of industrial by-catches. (40) Provisional quota in accordance with Article 1(2). (41) Excluding an estimate of 485 tonnes of industrial by-catches. (42) Provisional quota in accordance with Article 1(2). (43) By-catches of cod, pollack, whiting and saithe shall be counted against the quotas for these species. (44) Provisional quota in accordance with Article 1(2). (45) Excluding an estimate of 503 tonnes of industrial by-catch. (46) Provisional quota in accordance with Article 1(2). (47) Excluding an estimate of 691 tonnes of industrial by-catches. (48) Provisional quota in accordance with Article 1(2). (49) The use of this quota is subject to the conditions set out in point 3 of the Appendix to this Annex. (50) By-catches of cod, haddock and saithe shall be counted against the quotas for these species. (51) Provisional quota in accordance with Article 1(2). (52) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (53) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (54) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (55) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (56) Transfers of this quota may be effected to IV and EU waters of IIa. However, such transfers must be notified in advance to the Commission. (57) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (58) Provisional quota in accordance with Article 1(2). (59) Of which up to 68 % may be fished in Norwegian Exclusive Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). This condition will only be applicable as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (60) Of which up to 27 % may be fished in Faroese waters (WHB/*05B-F). This condition will only be applicable as from the date of conclusion of the bilateral fisheries arrangement with the Faroe Islands for 2010. (61) Provisional quota in accordance with Article 1(2). (62) Provisional quota in accordance with Article 1(2). (63) Of which up to 68 % may be fished in Norwegian Exclusive Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM2). This condition will only be applicable as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (64) Of which up to 27 % may be fished in Faroese waters (WHB/*05B-F.). This condition will only be applicable as from the date of conclusion of the bilateral fisheries arrangement with the Faroe Islands for 2010. (65) This quota will become available as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. To be counted against Norway's catch limits established under the Coastal States arrangement. (66) The catch in IV shall be no more than 22 175 tonnes, i.e. 25 % of Norway's access level. (67) Exclusively for by-catches. No directed fisheries are permitted under this quota. (68) Provisional quota in accordance with Article 1(2). (69) Exclusively for by-catches. No directed fisheries are permitted under this quota. (70) Quota may be fished in EU waters of IIIa, IIIb, IIIc and IIId only. (71) Provisional quota in accordance with Article 1(2). (72) Provisional quota in accordance with Article 1(2). (73) Quota may be fished in EU waters of IIIa, IIIb, IIIc and IIId only. (74) Provisional quota in accordance with Article 1(2). (75) Provisional quota in accordance with Article 1(2). (76) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (77) Provisional quota in accordance with Article 1(2). (78) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than30 meters deep. (79) Provisional quota in accordance with Article 1(2). (80) Provisional quota in accordance with Article 1(2). (81) Provisional quota in accordance with Article 1(2). (82) Provisional quota in accordance with Article 1(2). (83) Provisional quota in accordance with Article 1(2). (84) By-catches of cod, haddock, pollack and whiting shall be counted against the quotas for these species. (85) Provisional quota in accordance with Article 1(2). (86) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C), blonde ray (Raja brachyura) (RJH/2AC4-C), spotted ray (Raja montagui) (RJM/2AC4-C) and starry ray (Amblyraja radiata) (RJR/2AC4-C) shall be reported separately. (87) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board. This condition applies only to vessels over 15 metres' length overall. (88) Does not apply to common skate (Dipturus batis). Catches of this species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (89) Catches of cuckoo ray (Leucoraja naevus) (RJN/03-C.), thornback ray (Raja clavata) (RJC/03-C.), blonde ray (Raja brachyura) (RJH/03-C.), spotted ray (Raja montagui) (RJM/03-C.) and starry ray (Amblyraja radiata) (RJR/03-C.) shall be reported separately. (90) Does not apply to common skate (Dipturus batis). Catches of this species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (91) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Leucoraja circularis) (RJI/67AKXD) and shagreen ray (Leucoraja fullonica) (RJF/67AKXD) shall be reported separately. (92) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis), Norwegian skate (Raja (Dipturus) nidarosiensis) and white skate (Rostroraja alba). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (93) Of which up to 5 % may be fished in EU waters of VIId (SRX/*07D.). (94) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and starry ray (Amblyraja radiata) (RJR/07D.) shall be reported separately. (95) Does not apply to common skate (Dipturus batis) and undulate ray (Raja undulata). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (96) Of which up to 5 % may be fished in EU waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). (97) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (98) Does not apply to undulate ray (Raja undulata), common skate (Dipturus batis) and white skate (Rostroraja alba). Catches of these species may not be retained on board and shall be promptly released unharmed to the extent practicable. Fishers shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (99) Provisional quota in accordance with Article 1(2). (100) Provisional quota in accordance with Article 1(2). (101) Provisional quota in accordance with Article 1(2). (102) Quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, France or Portugal for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor MemberState. (103) Provisional quota in accordance with Article 1(2). (104) Quota may be fished in EU waters of IIIa, IIIb, IIIc and IIId only. (105) Of which no more than 620 tonnes may be fished in IIIa. (106) Provisional quota in accordance with Article 1(2). (107) Provisional quota in accordance with Article 1(2). (108) Including sandeel. (109) Provisional quota in accordance with Article 1(2). (110) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2010. (111) By-catches are permitted up to 10 % of the 2009 quotas established in AnnexIa to Regulation (EC) No 43/2009 under the following conditions:  a maximum landing size of 100 cm (total length) is respected, and  he by-catches comprise less than 10 % of the total weight of marine organisms on board the fishing vessel. Catches not complying with these conditions or exceeding these quantities shall be promptly released unharmed to the extent practicable. (112) By-catches are permitted up to 10 % of the 2009 quotas established in AnnexIa to Regulation (EC) No 43/2009 under the following conditions:  catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included,  a maximum landing size of 100 cm (total length) is respected, and  the by-catches comprise less than 10 % of the total weight of marine organisms on board the fishing vessel. Catches not complying with these conditions or exceeding these quantities shall be promptly released unharmed to the extent practicable. (113) By-catches are permitted up to 10 % of the 2009 quotas established in AnnexIa to Regulation (EC) No 43/2009 under the following conditions:  catches taken with longlines of tope shark (Galeorhinus galeus), kitefin shark (Dalatias licha), bird beak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), greater lanternshark (Etmopterus princeps), smooth lanternshark (Etmopterus pusillus), Portuguese dogfish (Centroscymnus coelolepis) and spurdog (Squalus acanthias) are included,  a maximum landing size of 100 cm (total length) shall be respected, and  the by-catches comprise less than 10 % of the total weight of marine organisms on board the fishing vessel. Catches not complying with these conditions or exceeding these quantities shall be promptly released unharmed to the extent practicable. (114) Up to 5 % of this quota fished in division VIId may be accounted for in the quota concerning the zone: EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV. However, the use of this special condition must be notified in advance to the Commission (JAX/*2A-14). (115) Provisional quota in accordance with Article 1(2). (116) Up to 5 % of this quota fished in EU waters of divisions IIa or IVa before June 30 may be accounted for in the quota concerning the zone: EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*2A4A). (117) Up to 5 % of this quota may be fished in division VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07d) (118) Provisional quota in accordance with Article 1(2). (119) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (120) Up to 5 % of this quota may be fished in zone IX. However, the use of this special condition must be notified in advance to the Commission (JAX/*09). (121) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (122) Up to 5 % of this quota may be fished in zone VIIIc. However, the use of this special condition must be notified in advance to the Commission (JAX/*08C). (123) Waters adjacent to the Azores. (124) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (125) Waters adjacent to Madeira. (126) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of this quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (127) Waters adjacent to the Canary Islands. (128) This quota may be fished in EU waters of IIa, IIIa and IV only. (129) Provisional quota in accordance with Article 1(2). (130) Including inextricably mixed horse mackerel. (131) Provisional quota in accordance with Article 1(2). (132) By-catches of cod, haddock, pollack, whiting and saithe shall be counted against the quotas for these species. (133) Provisional quota in accordance with Article 1(2). (134) Quota allocated by Norway to Sweden of other species at a traditional level. (135) Including fisheries not specifically mentioned, exceptions may be introduced after consultations as appropriate. (136) Provisional quota in accordance with Article 1(2). (137) Provisional quota in accordance with Article 1(2). ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES zones I, II, V, XII, XIV and Greenland waters of NAFO 0 and 1 Species: Snow crab Chionoecetes spp. Zone: Greenland waters of NAFO 0 and 1 (PCR/N01GRN) Ireland 62 Spain 437 EU 500 TAC Not relevant Species: Herring Clupea harengus Zone: EU and international waters of I and II (HER/1/2.) Belgium 34 (1) Denmark 33 079 (1) Germany 5 793 (1) Spain 109 (1) France 1 427 (1) Ireland 8 563 (1) The Netherlands 11 838 (1) Poland 1 674 (1) Portugal 109 (1) Finland 512 (1) Sweden 12 257 (1) United Kingdom 21 148 (1) EU 96 543 (1) Norway 86 889 (2) TAC 1 483 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 30 (3) (4) Denmark 29 771 (3) (4) Germany 5 214 (3) (4) Spain 98 (3) (4) France 1 284 (3) (4) Ireland 7 707 (3) (4) The Netherlands 10 654 (3) (4) Poland 1 507 (3) (4) Portugal 98 (3) (4) Finland 461 (3) (4) Sweden 11 032 (3) (4) United Kingdom 19 033 (3) (4) Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 0 (5) Greece 0 (5) Spain 0 (5) Ireland 0 (5) France 0 (5) Portugal 0 (5) United Kingdom 0 (5) EU 0 (5) TAC Not relevant Species: Cod Gadus morhua Zone: Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV (COD/N01514) Germany 1 595 (6) (7) (8) United Kingdom 355 (6) (7) (8) EU 2 500 (6) (7) (8) TAC Not relevant Species: Cod Gadus morhua Zone: International waters of I and IIb (COD/1/2B.) Germany 3 928 Spain 10 155 France 1 676 Poland 1 838 Portugal 2 144 United Kingdom 2 515 All Member States 100 (9) EU 22 356 (10) TAC Not relevant Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb (C/H/05B-F.) Germany 0 (11) France 0 (11) United Kingdom 0 (11) EU 0 (11) TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of V and XIV (HAL/514GRN) Portugal 650 (12) (13) EU Not relevant (13) TAC Not relevant Species: Atlantic halibut Hippoglossus hippoglossus Zone: Greenland waters of NAFO 0 and 1 (HAL/N01GRN) EU 49 (14) TAC Not relevant Species: Capelin Mallotus villosus Zone: IIb (CAP/02B.) EU 0 TAC 0 Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) All Member States 0 EU 0 TAC Not relevant Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 0 (15) France 0 (15) United Kingdom 0 (15) EU 0 (15) TAC Not relevant Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 0 (16) Germany 0 (16) France 0 (16) The Netherlands 0 (16) United Kingdom 0 (16) EU 0 (16) TAC Not relevant Species: Ling and blue ling Molva molva and Molva dypterygia Zone: Faroese waters of Vb (B/L/05B-F.) Germany 0 (17) France 0 (17) United Kingdom 0 (17) EU 0 (17) TAC Not relevant Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV (PRA/514GRN) Denmark 703 (18) France 703 (18) EU Not relevant (18) TAC Not relevant Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 0 and 1 (PRA/N01GRN) Denmark 2 000 France 2 000 EU 4 000 TAC Not relevant Species: Flatfish Pleuronectiformes Zone: Faroese waters of Vb (FLX/05B-F.) Germany 0 (19) France 0 (19) United Kingdom 0 (19) EU 0 (19) TAC Not relevant Species: Saithe Pollachius virens Zone: Norwegian waters of I and II (POK/1N2AB.) Germany 0 (20) France 0 (20) United Kingdom 0 (20) EU 0 (20) TAC Not relevant Species: Saithe Pollachius virens Zone: International waters of I and II (POK/1/2INT) EU 0 (21) TAC Not relevant Species: Saithe Pollachius virens Zone: Faroese waters of Vb (POK/05B-F.) Belgium 0 (22) Germany 0 (22) France 0 (22) The Netherlands 0 (22) United Kingdom 0 (22) EU 0 (22) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II (GHL/1N2AB.) Germany 0 (23) (24) United Kingdom 0 (23) (24) EU 0 (23) (24) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of I and II (GHL/1/2INT) EU 0 (25) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 4 076 (26) United Kingdom 215 (26) EU Not relevant (26) TAC Not relevant Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 0 and 1 (GHL/N01GRN) Germany 1 008 (27) EU Not relevant (27) TAC Not relevant Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa (MAC/02A-N.) Denmark 0 (28) (29) EU 0 (28) (29) TAC Not relevant Species: Mackerel Scomber scombrus Zone: Faroese waters of Vb (MAC/05B-F.) Denmark 0 (30) (31) EU 0 (30) (31) TAC Not relevant Species: Redfish Sebastes spp. Zone: EU and international waters of V; international waters of XII and XIV (RED/51214.) Estonia 210 Germany 4 266 Spain 749 France 398 Ireland 1 Latvia 76 The Netherlands 2 Poland 384 Portugal 896 United Kingdom 10 EU 6 992 (32) TAC 46 000 Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 0 (33) Spain 0 (33) France 0 (33) Portugal 0 (33) United Kingdom 0 (33) EU 0 (33) TAC Not relevant Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) EU Not relevant (34) (35) TAC 8 600 Species: Redfish Sebastes spp. Zone: Greenland waters of V and XIV (RED/514GRN) Germany 3 082 (36) (37) France 16 (36) (37) United Kingdom 21 (36) (37) EU Not relevant (36) (37) (38) TAC Not relevant Species: Redfish Sebastes spp. Zone: Icelandic waters of Va (RED/05A-IS) Belgium 0 (39) (40) (41) Germany 0 (39) (40) (41) France 0 (39) (40) (41) United Kingdom 0 (39) (40) (41) EU 0 (39) (40) (41) TAC Not relevant Species: Redfish Sebastes spp. Zone: Faroese waters Vb (RED/05B-F.) Belgium 0 (42) Germany 0 (42) France 0 (42) United Kingdom 0 (42) EU 0 (42) TAC Not relevant Species: By-catches Zone: Greenland waters of NAFO 0 and 1 (XBC/N01GRN) EU 2 300 (43) (44) TAC Not relevant Species: Other species (45) Zone: Norwegian waters of I and II (OTH/1N2AB.) Germany 0 (45) (46) France 0 (45) (46) United Kingdom 0 (45) (46) EU 0 (45) (46) TAC Not relevant Species: Other species (47) Zone: Faroese waters of Vb (OTH/05B-F.) Germany 0 (48) France 0 (48) United Kingdom 0 (48) EU 0 (48) TAC Not relevant (1) When reporting catches to the Commission, the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) This quota will become available as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EU waters north of 62 ° N. (3) This quota will become available as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (4) When the sum of the catches of all Member tates has reached pm tonnes, no further catches shall be permitted. (5) Provisional quota in accordance with Article 1(2). (6) To be fished south of 61 ° N in West Greenland and south of 62 ° N in East Greenland. (7) Vessels may have a scientific observer on board. (8) Provisional quota in accordance with Article 1(2). (9) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (10) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (11) Provisional quota in accordance with Article 1(2). (12) To be fished by no more than six EU demersal longliners targeting Atlantic halibut. Catches of associated species to be counted against this quota. (13) Provisional quota in accordance with Article 1(2). (14) Provisional quota in accordance with Article 1(2). (15) Provisional quota in accordance with Article 1(2). (16) Provisional quota in accordance with Article 1(2). (17) Provisional quota in accordance with Article 1(2). (18) Provisional quota in accordance with Article 1(2). (19) Provisional quota in accordance with Article 1(2). (20) Provisional quota in accordance with Article 1(2). (21) Provisional quota in accordance with Article 1(2). (22) Provisional quota in accordance with Article 1(2). (23) Only as by-catch. (24) Provisional quota in accordance with Article 1(2). (25) Provisional quota in accordance with Article 1(2). (26) Provisional quota in accordance with Article 1(2). (27) Provisional quota in accordance with Article 1(2). (28) May also be fished in Norwegian waters of IV and in international waters of IIa (MAC/*4N-2A). (29) Provisional quota in accordance with Article 1(2). (30) May be fished in EU waters of IVa (MAC/*04A.). (31) Provisional quota in accordance with Article 1(2). (32) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May (RED/*5X14.). Point No Latitude N Longitude W 1 64 ° 45' 28 ° 30' 2 62 ° 50' 25 ° 45' 3 61 ° 55' 26 ° 45' 4 61 ° 00' 26 ° 30' 5 59 ° 00' 30 ° 00' 6 59 ° 00' 34 ° 00' 7 61 ° 30' 34 ° 00' 8 62 ° 50' 36 ° 00' 9 64 ° 45' 28 ° 30' (33) Only as by-catch. (34) The fishery will only take place within the period from 15 August to 30 November 2010. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From this date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (35) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (36) May only be fished by pelagic trawl. May be fished East or West. The quota may be taken in the NEAFC Regulatory Area on the condition that Greenlandic reporting conditions are fulfilled (RED/*51214). (37) Provisional quota in accordance with Article 1(2). (38) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May (RED/*5-14.) Point No Latitude N Longitude W 1 64 ° 45' 28 ° 30' 2 62 ° 50' 25 ° 45' 3 61 ° 55' 26 ° 45' 4 61 ° 00' 26 ° 30' 5 59 ° 00' 30 ° 00' 6 59 ° 00' 34 ° 00' 7 61 ° 30' 34 ° 00' 8 62 ° 50' 36 ° 00' 9 64 ° 45' 28 ° 30' (39) Including unavoidable by-catches (cod not allowed). (40) To be fished between July and December. (41) Provisional quota pending the conclusions of fisheries consultations with Iceland for 2010. (42) Provisional quota in accordance with Article 1(2). (43) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the fishing authorisation. May be fished East or West. (44) Of which pm tonnes of roundnose grenadier are allocated to Norway. To be fished in V, XIV and NAFO 1 only. (45) Only as by-catch. (46) Provisional quota in accordance with Article 1(2). (47) Excluding fish species of no commercial value. (48) Provisional quota in accordance with Article 1(2). ANNEX IC NORTH WEST ATLANTIC NAFO Convention Area All TACs and associated conditions are adopted in the framework of NAFO. Species: Cod Gadus morhua Zone: NAFO 2J3KL (COD/N2J3KL) EU 0 (1) TAC 0 (1) Species: Cod Gadus morhua Zone: NAFO 3NO (COD/N3NO.) EU 0 (2) TAC 0 (2) Species: Cod Gadus morhua Zone: NAFO 3M (COD/N3M.) Estonia 61 (3) (4) Germany 247 (3) Latvia 61 (3) (4) Lithuania 61 (3) (4) Poland 209 (3) (4) Spain 796 (3) France 110 (3) Portugal 1 070 (3) United Kingdom 521 (3) EU 3 136 (3) (4) (5) TAC 5 500 (3) (4) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 2J3KL (WIT/N2J3KL) EU 0 (6) TAC 0 (6) Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO (WIT/N3NO.) EU 0 (7) TAC 0 (7) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M (PLA/N3M.) EU 0 (8) TAC 0 (8) Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO (PLA/N3LNO.) EU 0 (9) TAC 0 (9) Species: Shortfin squid Illex illecebrosus Zone: NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (10) Latvia 128 (10) Lithuania 128 (10) Poland 227 (10) EU (10) (11) TAC 34 000 Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO (YEL/N3LNO.) EU 0 (12) (13) TAC 17 000 Species: Capelin Mallotus villosus Zone: NAFO 3NO (CAP/N3NO.) EU 0 (14) TAC 0 (14) Species: Northern prawn Pandalus borealis Zone: NAFO 3L (15) (PRA/N3L.) Estonia 334 Latvia 334 Lithuania 334 Poland 334 All Member States 334 (16) EU 1 670 TAC 30 000 Species: Northern prawn Pandalus borealis Zone: NAFO 3M (17) (PRA/*N3M.) TAC Not relevant (18) Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO (GHL/N3LMNO) Estonia 321,3 Germany 328 Latvia 45,1 Lithuania 22,6 Spain 4 396,5 Portugal 1 837,5 EU 6 951 TAC 11 856 Species: Skate Rajidae Zone: NAFO 3LNO (SRX/N3LNO.) Spain 5 833 Portugal 1 132 Estonia 485 Lithuania 106 EU 7 556 TAC 12 000 Species: Redfish Sebastes spp. Zone: NAFO 3LN (RED/N3LN.) Estonia 173 (19) (20) Germany 119 (19) Latvia 173 (19) (20) Lithuania 173 (19) (20) EU 638 (19) (20) (21) TAC 3 500 (19) (20) Species: Redfish Sebastes spp. Zone: NAFO 3M (RED/N3M.) Estonia 1 571 (22) Germany 513 (22) Spain 233 (22) Latvia 1 571 (22) Lithuania 1 571 (22) Portugal 2 354 (22) EU 7 813 (22) TAC 10 000 (22) Species: Redfish Sebastes spp. Zone: NAFO 3O (RED/N3O.) Spain 1 771 Portugal 5 229 EU 7 000 TAC 20 000 Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions IF and 3K (RED/N1F3K.) Latvia 269 Lithuania 2 234 TAC 2 503 Species: White hake Urophycis tenuis Zone: NAFO 3NO (HKW/N3NO.) Spain 1 528 Portugal 2 001 EU 3 529 TAC 6 000 (1) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (2) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (3) Directed fishery for cod in NAFO 3M shall be permitted until the moment when the estimated catches, including by-catches, to be taken in the remainder of the year equal 100 % of the allocated quota. After that date, only by-catches shall be permitted within a maximum of 1 250 kg or 5 %, whichever is greater, within the quota allocated to the flag Member State. (4) Including the fishing entitlements of Estonia, Latvia and Lithuania of 61 tonnes respectively and the allocation for Poland of 209 tonnes in accordance with sharing arrangements for the former USSR adopted by the NAFO Fisheries Commission in 2003, following the accession of Estonia, Latvia, Lithuania and Poland to the European Union. (5) By-catches of cod when fishing for other species in NAFO 3M for Member States which do not have a quota allocation for cod shall be limited to a maximum of 1 250 kg or 5 %, whichever is greater. (6) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (7) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (8) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (9) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (10) To be fished between 1 July and 31 December. (11) No specified Union share; an amount of 29 458 tonnes is available to Canada and the EU Member States except Estonia, Latvia, Lithuania and Poland. (12) Despite having access to a shared quota of 85 tonnes for the Union, it is decided to set this amount to 0. There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (13) Catches taken by vessels under this quota shall be reported to the flag Member State and forwarded to the Executive Secretary of NAFO via the Commission at 48-hour intervals. (14) There will be no direct fishing on this species, which will be caught only as by-catch within the limits defined in Article 4(2) of Regulation (EC) No 1386/2007. (15) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20' 0 46 ° 40' 0 2 47 ° 20' 0 46 ° 30' 0 3 46 ° 00' 0 46 ° 30' 0 4 46 ° 00' 0 46 ° 40' 0 (16) Except Estonia, Latvia, Lithuania and Poland. (17) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20' 0 46 ° 40' 0 2 47 ° 20' 0 46 ° 30' 0 3 46 ° 00' 0 46 ° 30' 0 4 46 ° 00' 0 46 ° 40' 0 Moreover, fishing for shrimp shall be prohibited from 1 June to 31 December 2010 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55' 0 45 ° 00' 0 2 47 ° 30' 0 44 ° 15' 0 3 46 ° 55' 0 44 ° 15' 0 4 46 ° 35' 0 44 ° 30' 0 5 46 ° 35' 0 45 ° 40' 0 6 47 ° 30' 0 45 ° 40' 0 7 47 ° 55' 0 45 ° 00' 0 (18) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue special fishing permits for their fishing vessels engaging in this fishery, and shall notify those permits to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1627/94. Member State Maximum number of vessels Maximum number of fishing days Denmark 2 65 Estonia 8 833 Spain 10 128 Latvia 4 245 Lithuania 7 289 Poland 1 50 Portugal 1 34 Each Member State shall, within 25 days following the calendar month in which the catches are made, report monthly to the Commission the number of fishing days and the catches made in Division 3M and in the area defined in footnote (1). (19) Directed fishery for redfish in NAFO 3LN shall be permitted until the moment when the estimated catches, including by-catches, to be taken in the remainder of the year equal 100 % of the allocated quota. After that date, only by-catches shall be permitted within a maximum of 1 250 kg or 5 %, whichever is greater, within the quota allocated to the flag Member State. (20) Including the fishing entitlements of Estonia, Latvia and Lithuania of 173 tonnes respectively in accordance with sharing arrangements for the former USSR adopted by the NAFO Fisheries Commission in 2003, following the accession of Estonia, Latvia, Lithuania and Poland to the European Union. (21) By-catches of redfish when fishing for other species in NAFO 3LN for Member States which do not have a quota allocation for redfish shall be limited to a maximum of 1 250 kg or 5 %, whichever is greater. (22) This quota is subject to compliance with the TAC of 10 000 tonnes established for this stock for all NAFO Contracting Parties. Upon exhaustion of the TAC, the directed fishery for this stock shall be stopped irrespective of the level of catches. ANNEX ID HIGHLY MIGRATORY FISH  All areas TACs in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045W) Cyprus 70,18 (5) Greece 130,30 Spain 2 526,06 (2) (5) France 2 021,93 (2) (3) (5) Italy 1 937,50 (5) (6) Malta 161,34 (5) Portugal 237,66 All Member States 28,18 (1) EU 7 113,15 (2) (3) (5) (6) TAC 13 500 Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, north of 5 ° N (SWO/AN05N) Spain 6 869,8 Portugal 1 408,5 All Member States 357,5 (7) EU 8 635,7 TAC 13 700 Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, south of 5 ° N (SWO/AS05N) Spain 6 299,8 Portugal 338,6 EU 6 638,4 TAC 15 000 Species: Northern albacore Thunnus alalunga Zone: Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 4 355,9 (9) Spain 14 659,9 (9) France 5 967,1 (9) United Kingdom 309,4 (9) Portugal 2 624,6 (9) EU 27 916,8 (8) TAC 28 000 Species: Southern albacore Thunnus alalunga Zone: Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 943,7 France 311 Portugal 660 EU 1 914,7 TAC 29 900 Species: Bigeye tuna Thunnus obesus Zone: Atlantic Ocean (BET/ATLANT) Spain 17 012,7 France 8 026,9 Portugal 6 160,4 EU 31 200 TAC 85 000 Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean (BUM/ATLANT) EU 103 TAC Not relevant Species: White marlin Tetrapturus albidus Zone: Atlantic Ocean (WHM/ATLANT) EU 46,5 TAC Not relevant (1) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (2) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 367,23 France 165,69 EU 532,92 (3) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 45 () EU 45 (4) This quantity may be revised by the Commission upon request of France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (5) Within this TAC, the following the catch limit and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 50,52 France 49,84 Italy 39,34 Cyprus 1,40 Malta 3,23 EU 144,34 (6) Within this TAC, the following the catch limit and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 39,34 EU 39,34 (7) Except Spain and Portugal, and only as by-catch. (8) The number of EU vessels fishing for northern albacore as a target species is fixed to 1 253 in accordance with Article 12 of Regulation (EC) No 520/2007. (9) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX IE ANTARCTIC CCAMLR Convention Area These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing must cease due to TAC exhaustion. Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic (ANI/F483.) TAC 1 548 Species: Antarctic icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 1 658 (2) Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic (TOP/F483.) TAC 3 000 (3) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48o W to 43o 30' W  52o 30' S to 56o S (TOP/*F483A) 0 Management Area B: 43o 30' W to 40o W  52o 30' S to 56o S (TOP/*F483B) 900 Management Area C: 40o W to 33o 30' W  52o 30' S to 56o S (TOP/*F483C) 2 100 Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic (TOP/F484.) TAC 75 Species: Antarctic toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic (TOP/F5852.) TAC 2 550 (4) Species: Krill Euphausia superba Zone: FAO 48 (KRI/F48.) TAC 3 470 000 (5) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/F48.1.) 155 000 Division 48.2 (KRI/F48.2.) 279 000 Division 48.3 (KRI/F48.3.) 279 000 Division 48.4 (KRI/F48.4.) 93 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 (6) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E) 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 (7) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W) 1 448 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E) 1 080 000 Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 Species: Crabs Paralomis spp. Zone: FAO 48.3 Antarctic (PAI/F483.) TAC 1 600 (8) Species: Grenadiers Macrourus spp. Zone: FAO 58.5.2 Antarctic (GRV/F5852.) TAC 360 Species: Other species Zone: FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 Species: Skates and rays Rajidae Zone: FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (9) (1) For the purpose of this TAC, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line: (a) starting at the point where the meridian of longitude 72 ° 15' E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25' S; (b) then east along that parallel to its intersection with the meridian of longitude 74 ° E; (c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40' S and the meridian of longitude 76 ° E; (d) then north along the meridian to its intersection with the parallel of latitude 52 ° S; (e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30' E; and (f) then southwesterly along the geodesic to the point of commencement. (2) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. (3) This TAC is applicable for longline fishery for the period from 1 May to 31 August 2010 and for pot fishery for the period from 1 December 2009 to 30 November 2010. (4) This TAC is applicable for west of 79 ° 20' E only. Fishing east of this meridian within this zone is prohibited (see Annex IX). (5) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. (6) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. (7) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. (8) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. (9) This TAC is applicable for the period from 1 December 2009 to 30 November 2010. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO Convention Area These TACs are not allocated to the members of SEAFO and hence the Union share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing must cease due to TAC exhaustion. Species: Alfonsinos Beryx spp. Zone: SEAFO (ALF/SEAFO) TAC 200 Species: Deep-sea red crab Chaceon (Geryon) quinquedens Zone: SEAFO Sub-Division B1 (1) (CRR/F47NAM) TAC 0 Species: Deep-sea red crab Chaceon (Geryon) quinquedens Zone: SEAFO, excluding Sub-Division B1 (CRR/F47X) TAC 200 Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO (TOP/SEAFO) TAC 200 Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (2) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX IG SOUTHERN BLUEFIN TUNA  All areas Species: Southern bluefin tuna Thunnus maccoyii Zone: All areas (SBF/F41-81) EU 10 (1) TAC 9 449 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC Convention Area Species: Swordfish Xiphias gladius Zone: WCPFC Convention Area south of 20 ° S (F7120S) EU Not established TAC Not established ANNEX IJ SPRFMO Convention Area Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM) Germany 49 553 The Netherlands 47 449 Lithuania 37 998 Poland 44 000 EU 179 000 Appendix to annex I 1. Cod selectivity in the North Sea and Skagerrak 1.1. Member States shall take measures to distribute, in the course of the year 2010, the use of cod quotas by vessels flying their flag, operating in the North Sea and Skagerrak and using bottom trawls, Danish seines and similar towed gear, with the exception of beam trawls, and to limit cod discards by those vessels, in accordance with conditions set out in points 1.2 to 1.6. 1.2. Member States shall adapt the use of the gears mentioned in point 1.1 in respect of the utilisation of their cod quotas. For this purpose, Member States shall establish utilisation targets of their cod quotas by the end of each quarter of 2010, and communicate these to the Commission by 1 February 2010. 1.3. If, at the end of any of the first three quarters of 2010, the utilisation of the cod quota is more than 10 % above the target quantity, the Member State concerned shall put in place measures to ensure that its vessels referred to in point 1.1 apply technical changes to their fishing gears deployed which allow for a reduction in cod by-catches to such an extent as sufficient to meet the target for the utilisation of the quota at the end of the following quarter. 1.4. Within one month from the end of the quarter in which the target quantity has been exceeded, Member States shall inform the Commission of the measures referred to in point 1.3, outlining the technical changes that are to be introduced to the gears and the vessels that will be affected, together with supporting evidence of the likely effect on catch rates of cod. 1.5. Where the cod quota of a Member State has been utilised up to a level of 90 % at any time before 15 October 2010, it shall be obligatory for all vessels of that Member State referred to in point 1.1 using gears with a mesh size of 80 mm or greater, with the exception of vessels using Danish seines, to use for the remainder of the year the fishing gear described in Appendix 4 to Annex III of Regulation (EC) No 43/2009 or any other gear the technical attributes of which result in similar catch rates of cod, as confirmed by STECF, or, for vessels targeting Norway lobster, a sorting grid as described in Appendix 3 to that Annex or any other gear with a proven equivalent escapement capability. 1.6. Notwithstanding point 1.5, Member States may also apply the measures referred to in that point to individual vessels or to groups of vessels that, at any time before 15 November 2010, have used 90 % of the part of the national cod quota that was made available to them in accordance with the national method of allocating fishing opportunities. 1.7. Notwithstanding points 1.3 and 1.5, Member States may also apply the measures referred to in those points with respect to individual vessels or to groups of vessels to which part of the national cod quota has been made available in accordance with the national method of allocating fishing opportunities. 2. Cod selectivity in Eastern Channel 2.1. Member States shall take measures to distribute, in the course of the year 2010, the use of cod quotas by vessels flying their flag, operating in the Eastern Channel and using bottom trawls, Danish seines and similar towed gear, with the exception of beam trawls, and to limit cod discards by those vessels, in accordance with conditions set out in points 2.2, 2.3 and 2.4. 2.2. Member States shall adapt the use of the gears mentioned in point 2.1 in respect of the utilisation of its cod quota. For this purpose, Member States shall establish utilisation targets of its cod quotas by the end of each quarter of 2010, and communicate these to the Commission by 1 February 2010. 2.3. If, at the end of any of the second and third quarters of 2010, the utilisation of the cod quota is more than 10 % above the target quantity, the Member State concerned shall put in place measures, including real time closures, to ensure that the vessels referred to in point 2.1 flying their flag avoid cod by-catches and target non quota species, to such an extent as sufficient to meet the target for the utilisation of the cod quota at the end of the following quarter. 2.4. On request from the Commission, Member States shall inform the Commission of the measures referred to in point 2.3. ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF CERTAIN STOCKS IN ICES ZONES IIIa, IV, VIa, VIIa, VIId, AND EU WATERS OF ICES ZONES IIa AND Vb 1. Scope 1.1. This Annex shall apply to EU vessels carrying on board or deploying any of the gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas referred to in point 2 of that Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. These vessels shall not be required to carry special fishing permits issued in accordance with Article 7 of Regulation (EC) No 1627/94. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2010, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the regulated gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and geographical areas referred to in point 2 of that Annex shall apply. 3. Maximum allowable fishing effort 3.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the 2010 management period, from 1 February 2010 to 31 January 2011, for each of the effort groups of each Member State is set out in Appendix 1. 3.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 shall not affect the maximum allowable fishing effort set in this Annex. 4. Member States' obligations 4.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Articles 4 and 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 34 of Regulation (EC) No 1224/2009. 4.2. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 and, for the purpose of sole and plaice management, as ICES zone IV. 5. Allocation of fishing effort 5.1. If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it shall not permit fishing with a regulated gear in any of the geographical areas to which this Annex applies by any of its vessels which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels to be present within an area by hours, the Member State shall continue measuring the consumption of days in accordance with the conditions referred to in point 4. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Communication of relevant data 6.1. Without prejudice to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States shall transmit to the Commission on its request the data on fishing effort deployed by their fishing vessels in the previous month and the months before, using the reporting format set out in Appendix 2. 6.2. The data shall be sent to the appropriate electronic mailbox address, which the Commission shall communicate to the Member States. When a data transfer to the Fisheries Data Exchange System (or any future data system decided by the Commission) will become operational, the Member State shall transmit the data to the system before the fifteenth of each month, referring to the effort deployed up to the end of the previous month. The Commission shall notify Member States the date at which the system shall be used for transmission at least two months in advance of the first due date. The first fishing effort declaration that will be sent to the system shall include the effort deployed since 1 February 2010. Member States shall transmit to the Commission on its request the data on fishing effort deployed by their fishing vessels during the month of January 2010. Appendix 1 to annex IIA Maximum allowable fishing effort in kilowatt days Geographical area: Regulated gear DK DE SE (a) Kattegat TR1 197 929 4 212 16 610 TR2 1 475 629 9 316 582 233 TR3 523 126 0 55 853 BT1 0 0 0 BT2 0 0 0 GN 115 456 26 534 13 102 GT 22 645 0 22 060 LL 1 100 0 25 339 Geographical area Regulated gear BE DK DE ES FR IE NL SE UK (b) Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat; ICES zone IV and EU waters of ICES zone IIa; ICES zone VIId TR1 432 4 892 761 1 379 121 2 036 2 214 240 227 371 757 248 638 8 938 164 TR2 279 868 4 106 634 516 154 0 9 638 858 15 861 1 080 920 872 900 7 409 969 TR3 0 4 391 356 3 501 0 107 041 0 48 508 263 772 21 511 BT1 1 427 574 1 157 265 29 271 0 0 0 999 808 0 1 739 759 BT2 6 229 751 88 645 1 691 253 0 829 504 0 34 923 335 0 7 337 669 GN 163 531 2 307 977 224 484 0 222 598 0 438 664 74 925 546 303 GT 0 224 124 467 0 2 374 073 0 0 48 968 14 004 LL 0 56 312 0 245 71 448 0 0 110 468 134 880 Geographical area Regulated gear BE FR IE UK (c) ICES zone VIIa TR1 0 138 714 59 625 603 719 TR2 17 409 552 845 598 1 934 646 TR3 0 0 8 433 1 588 BT1 0 0 0 0 BT2 843 782 0 514 584 111 693 GN 0 158 18 255 5 970 GT 0 0 0 158 LL 0 0 0 70 614 Geographical area Regulated gear DE ES FR IE UK (d) ICES zone VIa and EU waters of ICES zone Vb TR1 16 569 0 3 387 803 221 346 1 836 929 TR2 0 0 7 415 479 043 2 972 845 TR3 0 0 0 20 355 30 042 BT1 0 0 7 161 0 117 544 BT2 0 0 13 211 3 801 4 626 GN 35 442 13 836 400 503 5 697 213 454 GT 0 0 0 1 953 145 LL 0 1 402 142 54 917 4 250 630 040 Appendix 2 to annex IIA Table II Reporting format Country Gear Area Year Month Cumulative declaration (1) (2) (3) (4) (5) (6) Table III Data format Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Country 3  Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 3  one of the following gear types TR1 TR2 TR3 BT1 BT2 GN1 GT1 LL1 (3) Area 8 L one of the following areas 03AS 02A0407D 07A 06A (4) Year 4  the year of the month for which the declaration is done (5) Month 2  month for which the fishing effort declaration is done (expressed by two digits between 01 and 12) (6) Cumulative declaration 13 R cumulative amount of fishing effort expressed in kilowatt days from 1 January of the year (4) until the end of the month (5) (1) Information relevant for transmission of data by fixed-length formatting. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIc AND IXa EXCLUDING THE GULF OF CADIZ 1. Scope This Annex shall apply to EU vessels of 10 metres length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines, and present in ICES divisions VIIIc and IXa excluding the Gulf of Cadiz. 2. Definitions For the purposes of this Annex: (a) gear grouping means the grouping of trawls, Danish seines and similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions VIIIc and IXa excluding the Gulf of Cadiz; (d) 2010 management period means the period from 1 February 2010 to 31 January 2011; (e) special conditions means the special conditions set out in point 5.2; 3. Vessels concerned by fishing effort limitations 3.1. A Member State shall not authorise fishing with a regulated gear in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005, 2006, 2007, 2008 or 2009 in the area, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 3.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with a regulated gear, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 10 or 11 of this Annex. 4. General obligations and limitation in activity 4.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 34 of Regulation (EC) No 1224/2009. 4.2. Each Member State shall ensure that, when carrying on board any regulated gear, EU vessels flying its flag shall be present within the area for no more than the number of days specified in point 5. 4.3. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area defined in point 2. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 5. Maximum number of days 5.1. During the 2010 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. For the purposes of fixing the maximum number of days at sea an EU vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in the year 2007 or 2008 made by the vessel shall represent less than 5 tonnes according to the landings in live weight consigned in the fishing logbook, and (b) the total landings of Norway lobster in the year 2007 or 2008 made by the vessel shall represent less than 2,5 tonnes according to the landings in live weight consigned in the fishing logbook. 5.3. The special condition referred to in point 5.2 might be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the weights specified in point 5.2. 5.4. A Member State may manage its fishing effort allocations according to a kilowatt days system. By that system it may authorise any vessel concerned for any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special condition referred to in point 5.2 is respected. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special condition. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if this point were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 5.5. A Member State wishing to benefit from point 5.4 shall submit a request to the Commission with reports in electronic format containing for the gear grouping and special condition as laid down in Table I the details of the calculation based on:  list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power,  track records of 2007, 2008 and 2009 for such vessels reflecting the catch composition defined in special conditions 5.2(a) or (b), if these vessels are qualified for such special condition,  the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 5.4. On the basis of that description, the Commission may authorise that Member State to benefit from point 5.4. 6. Management periods 6.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 6.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. In case that a Member State authorises vessels to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 4.1. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area that do not coincide with the end of a 24-hour period. 7. Allocation of additional days for permanent cessation of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999, Article 23 of Regulation (EC) No 1198/2006 or Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (1), or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gears in question shall be divided by the effort expended by all vessels using those gears during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 3 or 5.3, or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.2. Member States wishing to benefit from the allocations referred to in point 7.1 shall submit a request to the Commission with reports in electronic format containing, for the gear grouping and special condition as laid down in Table I, the details of the calculation based on:  lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power,  the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and if necessary special condition. 7.3. On the basis of such a request the Commission may amend the number of days defined in point 5.1 for that Member State in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 7.4. During the 2010 management period, a Member State may re-allocate those additional numbers of days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition 5.2(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 7.5. A Member State may not reallocate in the 2010 management period any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission, unless the Commission has taken a decision that reassesses those additional numbers of days on the basis of the current gear groupings and limitations in days at sea. Upon the Member State's request to reassess the number of days, the Member State is provisionally authorised to reallocate 50 % of the additional number of days, until the Commission's decision is taken. 8. Allocation of additional days for enhanced observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying onboard any regulated gear may be allocated to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (2) and its implementing rules for national programmes. Observers shall be independent from the owner, the master of the vessel and any crew member. 8.2. Member States wishing to benefit from the allocations referred to in point 8.1 shall submit a description of their enhanced observer coverage programme to the Commission for approval. 8.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 5.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 8.4. If an enhanced observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. 9. Special conditions for the allocation of days 9.1. If a vessel has received an unlimited number of days resulting from compliance with the special conditions, the vessels landings in the 2010 management period shall not exceed 5 tonnes live weight of hake and 2,5 tonnes live weight of Norway lobster. 9.2. The vessel shall not tranship any fish at sea to another vessel. 9.3. When either of these conditions is not met by a vessel, that vessel shall with immediate effect no longer be entitled to the allocation of days corresponding to the given special condition. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Bottom trawls, Danish seines and similar trawls of mesh size  ¥32 mm, gill-nets of mesh size  ¥60 mm and bottom longlines 158 5.2(a) and 5.2(b) Bottom trawls, Danish seines and similar trawls of mesh size  ¥32 mm, gill-nets of mesh size  ¥60 mm and bottom longlines Unlimited EXCHANGES OF FISHING EFFORT ALLOCATIONS 10. Transfer of days between vessels flying the flag of a Member State 10.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 10.2. The total number of days present within the area transferred under point 10.1 multiplied by the engine power in kilowatts of the donor vessel shall not be higher than the donor vessels average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 10.3. The transfer of days as described in point 10.1 shall be permitted only between vessels operating with any regulated gear and during the same management period. 10.4. Transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special condition. 10.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in the present point may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 11. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 3.1, 3.2, and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, the details of the transfer, including the number of days, the fishing effort and, where applicable, the fishing quotas relating thereto. REPORTING OBLIGATIONS 12. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kW. 13. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with the data referred to in point 12 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, also send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2009 and 2010 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Country Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (3) L(eft)/R(ight) Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 one of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Year 4 either 2006 or 2007 or 2008 or 2009 or 2010 (4) Cumulative effort declaration 7 R cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Country CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered. (2) CFR 12 EU fishing fleet register number Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Regulation (EEC) No 1381/87. (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition a-b referred to in point 7.2 of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred. (1) OJ L 202, 31.7.2008, p. 1. (2) OJ L 60, 5.3.2008, p. 1. (3) Information relevant for transmission of data by fixed-length formatting. (4) Information relevant for transmission of data by fixed-length formatting. ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS ICES ZONE VIIe GENERAL PROVISIONS 1. Scope 1.1. This Annex shall apply to EU vessels of 10 metres' length overall or more carrying on board or deploying any of the gears defined in point 3, and present in zone VIIe. For the purposes of this Annex, a reference to the 2010 management period means the period from 1 February 2010 to 31 January 2011. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole according to the fishing logbook in 2004 shall be exempt from the provisions of this Annex on the conditions that: (a) such vessels catch less than 300 kg live weight of sole during the 2010 management period; (b) such vessels shall not tranship any fish at sea to another vessel; and (c) each Member State concerned makes a report to the Commission by 31 July 2010 and 31 January 2011 on these vessels' track records for sole in 2004 and catches of sole in 2010. When either of these conditions is not met, the vessels concerned shall with immediate effect cease to be exempted from the provisions of this Annex. 2. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) beam trawls of mesh size equal to or greater than 80 mm; (b) static nets including gill-nets, trammel-nets and tangle-nets with mesh size less than 220 mm. 3. General obligations and limitation in activity 3.1. Member States shall manage the maximum allowable effort in accordance with Articles 26 to 34 of Regulation (EC) No 1224/2009. 3.2. Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the ICES zone VIIe. IMPLEMENTATION OF FISHING EFFORT LIMITATIONS 4. Vessels concerned by fishing effort limitations 4.1. Vessels using gear types identified in point 2 and fishing in areas defined in point 1 shall hold a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94. 4.2. A Member State shall not permit fishing with a gear belonging to a grouping of fishing gears defined in point 2 in the area by any of its vessels which have no record of such fishing activity in the years 2002, 2003, 2004, 2005, 2006, 2007, 2008 or 2009 in that area unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the regulated area. 4.3. However, a vessel with a track record of using a gear belonging to a grouping of fishing gears defined in point 2 may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the first gear. 4.4. A vessel flying the flag of a Member State having no quotas in the area defined in point 1 shall not be permitted to fish in that area with a gear belonging to a grouping of fishing gear defined in point 2, unless the vessel is allocated a quota after a transfer as permitted according to the Article 20(5) of Regulation (EC) No 2371/2002 and is allocated days at sea according to point 10 or 11 of this Annex. 5. Limitations in activity Each Member State shall ensure that, when carrying on board any of the groupings of fishing gears referred to in point 2, fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in point 6. NUMBER OF DAYS PRESENT WITHIN THE AREA ALLOCATED TO EU VESSELS 6. Maximum number of days 6.1. During the 2010 management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board and used any one of the fishing gears referred to in point 2 is shown in Table I. 6.2. During the 2010 management period, the number of days at sea for which a vessel is present within the total area covered by this Annex and Annex IIA shall not exceed the number shown in Table I of this Annex. However, where the vessel is subject to allocations of maximum effort for its presence in areas covered by Annex IIA alone, it shall comply with the maximum effort thus fixed. 6.3. During the 2010 management period, a Member State may manage its fishing effort allocation according to a kilowatt days system. By that system it may authorise any vessel concerned to be present within the area for a maximum number of days which is different from that set out in Table I for any one of the groupings of fishing gears laid down in that Table, provided that the overall amount of kilowatt days corresponding to such a grouping is respected. For a specific grouping of fishing gears, the overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of the Member State concerned and qualified for that specific grouping. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if this point were not applied. 6.4. A Member State wishing to benefit from point 6.3 shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on:  list of vessels authorised to fish by indicating their EU fishing fleet register number (CFR) and their engine power,  the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.3. On the basis of that description, the Commission may authorise that Member State to benefit from point 6.3. 7. Management periods 7.1. A Member State may divide the days present within the area given in Table I into management periods of durations of one or more calendar months. 7.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. In case that a Member State authorises vessels to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 3. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area that do not coincide with the end of a 24-hours-period. 8. Allocation of additional days for permanent cessations of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the geographical area when carrying on board any of the gears referred to in point 2 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008, or resulting from other circumstances duly motivated by Member States. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.2 or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.2. Member States wishing to benefit from the allocations referred to in point 8.1 shall submit a request to the Commission with reports in electronic format containing for each grouping of fishing gears the details of the calculation based on:  lists of withdrawn vessels with their EU fishing fleet register number (CFR) and their engine power,  the fishing activity deployed by such vessels in 2003 calculated in days at sea by concerned grouping of fishing gears. 8.3. On the basis of such a request the Commission may amend the number of days defined in point 6.2 for that Member State in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 8.4. During the 2010 management period, a Member State may re-allocate those additional numbers of days at sea to all or parts of the vessels remaining in fleet and qualified for the relevant grouping of fishing gears. 8.5. A Member State may not reallocate in the 2010 management period any additional number of days resulting from a permanent cessation of activity previously allocated by the Commission, unless the Commission has taken a decision that reassesses those additional numbers of days on the basis of the current gear groupings and limitations in days at sea. Upon the Member State's request to reassess the number of days, the Member State is provisionally authorised to reallocate 50 % of the additional number of days, until the Commission's decision is taken. 9. Allocation of additional days for enhanced observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying onboard any of the groupings of fishing gear referred to in point 2 may be allocated between 1 February 2010 and 31 January 2011 to Member States by the Commission on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and Regulation (EC) No 665/2008 for national programmes. Observers shall be independent from the owner, the master of the fishing vessel and any crew member. 9.2. Member States wishing to benefit from the allocations referred to in point 9.1 shall submit a description of their enhanced observer coverage programme to the Commission for approval. 9.3. On the basis of this description, and after consultation with STECF, the Commission may amend the number of days defined in point 6.1 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of observers in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 9.4. If an enhanced observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State wishes to continue its application without changes, the Member State shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. Table I Maximum number of days a vessel may be present within the area by gear grouping per year Gear point 3 Denomination Only the gear groupings as defined in point 3 are used Western Channel 3(a) Beam trawls of mesh size  ¥ 80 mm 164 3(b) Static nets with mesh size < 220 mm 164 EXCHANGES OF FISHING EFFORT ALLOCATIONS 10. Transfer of days between fishing vessels flying the flag of a Member State 10.1. A Member State may permit any of its fishing vessels flying its flag to transfer days present within the area for which it has been authorised to another of its vessels flying its flag within the area provided that the product of the days received by a vessel and its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the EU fishing fleet register. 10.2. The total number of days present within the area, multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 10.3. The transfer of days as described in point 10.1 shall be permitted only between vessels operating within the same gear grouping referred to in point 2 and during the same management period. 10.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. A detailed format of spreadsheet for making these reports available to the Commission may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002. 11. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2, 4.4, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, as a preliminary they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days transferred, the fishing effort and, where applicable, the fishing quotas relating thereto, as agreed between them. REPORTING OBLIGATIONS 12. Collection of relevant data Member States, on the basis of information used for the management of fishing days present within the area as set out in this Annex, shall collect for each annual quarter the information about total fishing effort deployed within the area for towed gears and static gears and effort deployed by vessels using different types of gear in the area concerned by this Annex. 13. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with the data referred to in point 12 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, also send to the Commission detailed information on effort allocated and consumed covering all or parts of the 2009 and 2010 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by year Country Gear Year Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by year Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 one of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Year 4 either 2006 or 2007 or 2008 or 2009 or 2010 (4) Cumulative effort declaration 7 R cumulative amount of fishing effort expressed in kilowatt days deployed from 1 January until 31 December of the year Table IV Reporting format for vessel-related information Country CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Country 3 Member State (Alpha-3 ISO code) in which vessel is registered. (2) CFR 12 EU fishing fleet register number Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters additional zeros must be inserted on the left hand side. (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred. (1) Information relevant for transmission of data by fixed-length formatting. (2) Information relevant for transmission of data by fixed-length formatting. ANNEX IID FISHING OPPORTUNITIES FOR VESSELS FISHING FOR SANDEEL IN ICES ZONES IIa, IIIa AND IV 1. The conditions laid down in this Annex shall apply to EU vessels fishing in EU waters of ICES zones IIa, IIIa and IV with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. The conditions laid down in this Annex shall apply to third-country vessels authorised to fish for sandeel in EU waters of ICES zone IV unless otherwise specified, or as a consequence of consultations between the Union and Norway as set out in the Agreed Record of conclusions between the European Union and Norway. 3. For the purposes of this Annex, a day present within the area shall be: (a) the 24-hour period between 00:00 hours of a calendar day and 24:00 hours of the same calendar day or any part of such a period; or (b) any continuous period of 24 hours as recorded in the fishing logbook between the date and time of departure and the date and time of arrival or any part of any such time period. 4. Each Member State concerned shall maintain a data base containing for EU waters of ICES zones IIa, IIIa and IV and for each vessel flying its flag or registered within the Union which have been fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm, the following information: (a) the name and internal registration number of the vessel; (b) the installed engine power of the vessel in kilowatts measured in accordance with Article 5 of Regulation (EEC) No 2930/86; (c) the number of days present within the area when fishing with demersal trawl, seine or similar towed gear with a mesh size of less than 16 mm; (d) the kilowatt-days as the product of the number of days present within the area and the installed engine power in kilowatts. 5. Exploratory fishery relating to sandeel abundance shall start no earlier than 1 April 2010 and end no later than 6 May 2010. The total ceiling of fishing effort allowed in the exploratory fishery relating to sandeel abundance in 2010 shall be determined on the basis of the total fishing effort deployed by EU vessels in 2007 established in accordance with point 4 and shall be divided among Member States in accordance with the quota allocations for this TAC. 6. The TAC and quotas for sandeel in EU waters of ICES zones IIa, IIIa and IV as laid down in Annex I shall be revised by the Commission as early as possible based on advice from ICES and the STECF on the size of the 2009 year class of North Sea sandeel, taking into account the following principles as well as other relevant elements contained in the scientific advice: The TAC for EU waters of ICES zones IIa and IV shall be established according to the following function: TAC 2010 = -333+R1,2010*3,692 where R1,2010 is the stock size of age 1 sandeel in billions on 1 January 2010 and the TAC is expressed in 1 000 tonnes. 7. If the TAC calculated in point 6 exceeds 400 000 tonnes, the TAC shall be set at 400 000 tonnes. 8. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited from 1 August 2010 until 31 December 2010. ANNEX III Quantitative limitations of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen (6) Herring, north of 62 ° 00' N 93 DK: 32, DE: 6, FR: 1, IE: 9, NL: 11, PL: 1, SV: 12, UK: 21 69 Demersal species, north of 62 ° 00' N 80 DE: 16, IE: 1, ES: 20, FR: 18, PT: 9, UK: 14 50 Mackerel, south of 62 ° 00' N, purse-seine fishery 11 DK: 26 (1), DE: 1 (1), FR: 2 (1), NL: 1 (1) not relevant Mackerel, south of 62 ° 00' N, trawl fishery 19 not relevant Mackerel, north of 62 ° 00' N, purse-seine fishery 11 (2) DK: 11 not relevant Industrial species, south of 62 ° 00' N 480 DK: 450, UK: 30 150 Faroese waters (7) All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28' N and east of 6 ° 30' W 8 (3) 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20' N and 62 ° 00' N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30' N and west of 9 ° 00' W and in the area between 7 ° 00' W and 9 ° 00' W south of 60 ° 30' N and in the area south-west of a line between 60 ° 30' N, 7 ° 00' W and 60 ° 00' N, 6 ° 00' W 70 DE: 8 (4), FR: 12 (4), UK: 0 (4) 20 (5) Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 22 (5) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting. 36 DE: 3, DK: 19, FR: 2, NL: 5, UK: 5 20 Line fisheries 10 UK: 10 6 Mackerel 12 DK: 12 12 Herring, north of 61 ° N 21 DK: 7, DE: 1, IE: 2, FR: 0, NL: 3, SV: 3, UK: 5 21 (1) This allocation is valid for purse-seine and trawl fisheries. (2) To be selected from the 11 fishing authorisations for purse-seine fishery for mackerel south of 62 ° 00' N. (3) Following the Agreed Record of 1999, the figures for the directed fishing for cod and haddock are included in the figures for All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (4) These figures refer to the maximum number of vessels present at any time. (5) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines. (6) The fishing authorisations for fishing activities in these waters may only be granted as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (7) The fishing authorisations for fishing activities in these waters may only be granted as from the date of conclusion of the bilateral fisheries arrangement with the Faroe Islands for 2010. ANNEX IV ICCAT CONVENTION AREA 1. Maximum number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 63 France 44 EU 107 2. Maximum number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 139 France 86 Italy 35 Cyprus 25 Malta 89 EU 374 3. Maximum number of EU vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Italy 68 EU 68 ANNEX V CCAMLR CONVENTION AREA Part A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area All year Notothenia rossii FAO 48.1 Antarctic, in the Peninsula Area FAO 48.2 Antarctic, around the South Orkneys FAO 48.3 Antarctic, around South Georgia All year Finfish FAO 48.1 Antarctic (1) FAO 48.2 Antarctic (1) All year Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergiv (1) FAO 48.3 All year Dissostichus spp. FAO 48.5 Antarctic 1.12.2009 to 30.11.2010 Dissostichus spp. FAO 88.3 Antarctic (1) FAO 58.5.1 Antarctic (1) (2) FAO 58.5.2 Antarctic east of 79 ° 20' E and outside the EEZ to the west of 79 ° 20' E (1) FAO 88.2 Antarctic north of 65 ° S (1) FAO 58.4.4 Antarctic (1) (2) FAO 58.6 Antarctic (1) FAO 58.7 Antarctic (1) All year Lepidonotothen squamifrons FAO 58.4.4 (1) (2) All year All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2 Antarctic 1.12.2009 to 30.11.2010 Dissostichus mawsoni FAO 48.4 Antarctic (1) within the area bounded by latitudes 55o 30' S and 57o 20' S and by longitudes 25o 30' W and 29o 30' W All year Part B CATCH AND BY-CATCH LIMITS FOR NEW AND EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2009/10 Subarea/Division Region Season SSRU Dissotichus spp. catch limit (tonnes) By-catch catch limit (tonnes) Skates and rays Macrourus spp. Other species 58.4.1 Whole Division 1.12.2009 to 30.11.2010 SSRU A, B, D, F and H: 0 SSRU C: 100 SSRU E: 50 SSRU G: 60 Total 210 All Division: 50 All Division: 33 All Division: 20 58.4.2 Whole Division 1.12.2009 to 30.11.2010 SSRU A: 30 SSRU B, C and D: 0 SSRU E: 40 Total 70 All Division: 50 All Division: 20 All Division: 20 88.1 All Subarea 1.12.2009 to 31.08.2010 SSRU A: 0 SSRUs B, C and G: 372 SSRUs D, E and F: 0 SSRUs H, I and K: 2 104 SSRUs J and L: 374 SSRU M: 0 Total 2 850 142 SSRU A: 0 SSRU B, C and G: 50 SSRU D, E and F: 0 SSRU H, I and K: 105 SSRU J and L: 50 SSRU M: 0 430 SSRU A: 0 SSRU B, C and G: 40 SSRU D, E and F: 0 SSRU H, I and K: 320 SSRU J and L: 70 SSRU M: 0 20 SSRU A: 0 SSRU B, C and G: 60 SSRU D, E and F: 0 SSRU H, I and K: 60 SSRU J and L: 40 SSRU M: 0 88.2 South of 65o S 1.12.2009 to 31.08.2010 SSRU A and B: 0 SSRUs C, D, F and G: 214 SSRU E: 361 Total 575 (3) 50 (3) SSRU A and B: 0 SSRU C, D, F and G: 50 SSRU E: 50 92 (3) SSRU A and B: 0 SSRU C, D, F and G: 34 SSRU E: 58 20 SSRU A and B: 0 SSRU C, D, F and G: 80 SSRU E: 20 Part C NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA Contracting Party: Fishing season: Name of vessel: Expected level of catch (tonnes): Fishing technique: Ã¯   Conventional trawl Ã¯   Continuous fishing system Ã¯   Pumping to clear codend Ã¯   Other approved methods: Please specify _ Products to be derived from the catch and their conversion factors (4): Product type % of catch Conversion factor (5) Subarea/Division Dec Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov 48.1 48.2 48.3 48.4 48.5 48.6 58.4.1 58.4.2 88.1 88.2 88.3 X Tick boxes where and when you are most likely to operate. Precautionary catch limits not set, therefore considered as exploratory fisheries. Note that the details you provide here are for information only and do not preclude you from operating in areas or times which you did not specify Part D NET CONFIGURATION AND USE OF FISHING TECHNIQUES Net opening (mouth) circumference (m) Vertical opening (m) Horizontal opening (m) Net panel length and mesh size Panel Length (m) Mesh size (mm) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Provide diagram of each net configuration used Use of multiple fishing technique (6): Yes No Fishing technique Expected proportion of time to be used (%) 1 2 3 4 5 ¦ Total 100 % Presence of marine mammal exclusion device (7): Yes No Provide explanation of fishing techniques, gear configuration and characteristics and fishing patterns: (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greatest,  Macrourus spp.: 16 % of the catch limit for Dissostichus spp.,  other species: 20 tonnes per SSRU. (4) Information to be provided to the extent possible. (5) Conversion factor = whole weight/processed weight. (6) If yes, frequency of switch between fishing techniques: (7) If yes, provide design of the device: ANNEX VI IOTC AREA 1. Maximum number of EU vessels authorised to fish for tropical tunas in the IOTC Area Member State Maximum number of vessels Capacity (GT) Spain 22 61 364 France 21 31 467 Italy 1 2 137 Portugal 5 1 627 EU 49 96 595 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Area Member State Maximum number of vessels Capacity (GT) Spain 27 11 600 France 25 1 940 Portugal 15 6 925 United Kingdom 4 1 400 EU 71 21 865 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Area. ANNEX VII WCPFC CONVENTION AREA Maximum number of EU vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 EU 14 ANNEX VIII Quantitative limitations of fishing authorisations for third-country vessels fishing in EU waters Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway (1) Herring, north of 62 ° 00' N 20 20 Faroe Islands (2) Mackerel, VIa (north of 56 ° 30' N); VIIe, f, h, horse mackerel, IV, VIa (north of 56 ° 30' N), VIIe, f, h; herring, VIa (north of 56 ° 30' N) 14 14 Herring, north of 62 ° 00' N 21 21 Herring, IIIa 4 4 Industrial fishing for Norway pout and sprat, IV, VIa (north of 56 ° 30' N); sandeel, IV (including unavoidable by-catches of blue whiting) 15 15 Ling and tusk 20 10 Blue whiting, II, VIa (north of 56 ° 30' N), VIb, VII (west of 12 ° 00' W) 20 20 Blue ling 16 16 Venezuela Snappers (3) (French Guyana waters) 41 pm Sharks (3) (French Guyana waters) 4 pm (1) The fishing authorisations for fishing vessels flying the flag of Norway may only be granted as from the date of conclusion of the bilateral fisheries arrangement with Norway for 2010. (2) The fishing authorisations for fishing vessels flying the flag of Faroe Islands may only be granted as from the date of conclusion of the bilateral fisheries arrangement with the Faroe Islands for 2010. (3) To issue these licences, proof must be produced that a valid contract exists between the vessel owner applying for the licence and a processing undertaking situated in the Department of French Guyana and that it includes an obligation to land at least 75 % of all snapper catches or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. The contract referred to above must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanese economy. A copy of the duly endorsed contract shall be appended to the licence application. Where the endorsement referred to above is refused, the French authorities shall notify this refusal and state their reasons for it to the party concerned and to the Commission.